Exhibit 10.1
 
 
Published CUSIP Number: 59157FAR4
THREE-YEAR CREDIT AGREEMENT
Dated as of October 15, 2010
among
METLIFE, INC.
AND
METLIFE FUNDING, INC.,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent,
Fronting L/C Issuer and Several L/C Agent,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
CREDIT SUISSE AG, NEW YORK BRANCH,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as
Joint Lead Arrangers and Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page
 
            ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     1  
1.01.
  Defined Terms     1  
1.02.
  Other Interpretive Provisions     17  
1.03.
  Accounting Terms     18  
1.04.
  References to Agreements and Laws     18  
1.05.
  Days/Times of Day     18  
1.06.
  Letter of Credit Amounts     18   ARTICLE II. THE COMMITMENTS AND CREDIT
EXTENSIONS     19  
2.01.
  Loans     19  
2.02.
  Borrowings, Conversions and Continuations of Loans     19  
2.03.
  Letters of Credit     20  
2.04.
  Prepayments     31  
2.05.
  Termination or Reduction of Commitments     32  
2.06.
  Repayment of Loans     33  
2.07.
  Interest     33  
2.08.
  Fees     33  
2.09.
  Computation of Interest and Fees     34  
2.10.
  Evidence of Debt     34  
2.11.
  Payments Generally     35  
2.12.
  Sharing of Payments     36  
2.13.
  Increase in Commitments     37  
2.14.
  Non-NAIC Approved Banks     37   ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY     38  
3.01.
  Taxes     38  
3.02.
  Illegality     40  
3.03.
  Inability to Determine Rates     41  
3.04.
  Increased Cost and Reduced Return; Capital Adequacy; Reserves     41  
3.05.
  Compensation for Losses     42  
3.06.
  Matters Applicable to all Requests for Compensation     42  
3.07.
  Survival     42   ARTICLE IV. REPRESENTATIONS AND WARRANTIES     43  
4.01.
  Organization; Powers     43  
4.02.
  Authorization; Enforceability     43  

Three-Year Credit Agreement

ii 



--------------------------------------------------------------------------------



 



              Section       Page
 
           
4.03.
  Governmental Approvals; No Conflicts     43  
4.04.
  Financial Condition; No Material Adverse Change     43  
4.05.
  Properties     44  
4.06.
  Litigation and Environmental Matters     44  
4.07.
  Compliance with Laws and Agreements     44  
4.08.
  Investment Company Status     44  
4.09.
  Taxes     44  
4.10.
  ERISA     45  
4.11.
  Disclosure     45  
4.12.
  Margin Stock     45   ARTICLE V. CONDITIONS TO CREDIT EXTENSIONS     45  
5.01.
  Closing Date     45  
5.02.
  Each Credit Event     46   ARTICLE VI. AFFIRMATIVE COVENANTS     46  
6.01.
  Financial Statements and Other Information     46  
6.02.
  Notices of Defaults     48  
6.03.
  Existence; Conduct of Business     48  
6.04.
  Payment of Obligations     48  
6.05.
  Maintenance of Properties; Insurance     48  
6.06.
  Books and Records; Inspection Rights     49  
6.07.
  Compliance with Laws     49  
6.08.
  Use of Proceeds     49  
6.09.
  Support Agreement     49   ARTICLE VII. NEGATIVE COVENANTS     49  
7.01.
  Liens     49  
7.02.
  Fundamental Changes     51  
7.03.
  Transactions with Affiliates     51  
7.04.
  Consolidated Net Worth     51   ARTICLE VIII. EVENTS OF DEFAULT     52  
8.01.
  Events of Default     52  
8.02.
  Remedies Upon Event of Default     53  
8.03.
  Application of Funds     54   ARTICLE IX. ADMINISTRATIVE AGENT     55  
9.01.
  Appointment and Authorization of Administrative Agent     55  
9.02.
  Delegation of Duties     55  

Three-Year Credit Agreement

iii 



--------------------------------------------------------------------------------



 



              Section       Page
 
           
9.03.
  Liability of Administrative Agent     55  
9.04.
  Reliance by Administrative Agent     56  
9.05.
  Notice of Default     56  
9.06.
  Credit Decision; Disclosure of Information by Administrative Agent     56  
9.07.
  Indemnification of Administrative Agent     57  
9.08.
  Administrative Agent in its Individual Capacity     57  
9.09.
  Successor Administrative Agent     57  
9.10.
  Administrative Agent May File Proofs of Claim     58  
9.11.
  Other Agents; Joint Lead Arrangers and Book Managers     59   ARTICLE X.
MISCELLANEOUS     59  
10.01.
  Amendments, Etc     59  
10.02.
  Notices and Other Communications; Facsimile Copies     60  
10.03.
  No Waiver; Cumulative Remedies     62  
10.04.
  Enforcement     62  
10.05.
  Costs, Expenses and Indemnification     62  
10.06.
  Payments Set Aside     63  
10.07.
  Successors and Assigns     64  
10.08.
  Confidentiality     68  
10.09.
  Set-off     68  
10.10.
  Interest Rate Limitation     69  
10.11.
  Counterparts     69  
10.12.
  Integration     69  
10.13.
  Survival of Representations and Warranties     69  
10.14.
  Severability     69  
10.15.
  Mitigation of Obligations; Replacement of Lenders     70  
10.16.
  Governing Law     70  
10.17.
  Waiver of Right to Trial by Jury     70  
10.18.
  No Advisory or Fiduciary Responsibility     71  
10.19.
  USA PATRIOT Act Notice     71  
10.20.
  Waiver of Notice of Termination of Existing Credit Agreements     71  

Three-Year Credit Agreement

iv 



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Existing Letters of Credit
2.01
  Commitments and Pro Rata Shares
4.06
  Disclosed Matters
10.2
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of

     
A
  Loan Notice
B
  Note
C
  Assignment and Assumption
D-1
  Opinion of MetLife In House Counsel
D-2
  Opinion of Dewey & LeBoeuf LLP
E
  Fronted Letter of Credit
F
  Several Letter of Credit

Three-Year Credit Agreement

v 



--------------------------------------------------------------------------------



 



THREE-YEAR CREDIT AGREEMENT
     This THREE-YEAR CREDIT AGREEMENT (“Agreement”) is entered into as of
October 15, 2010, among METLIFE, INC. (“MetLife”) and METLIFE FUNDING, INC.
(“Funding”; together with MetLife, each a “Borrower” and collectively the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Fronting L/C Issuer and Several L/C Agent.
     The Borrowers have requested that, upon the termination of the Existing
Credit Agreements (as hereinafter defined) and in succession thereto, (a) the
Lenders provide a revolving credit facility and (b) the Fronting L/C Issuer
issue and the Lenders issue and purchase participations in letters of credit
from time to time, and the Lenders and the Fronting L/C Issuer are willing to do
so on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “364-Day Credit Agreement” means the 364-Day Credit Agreement dated as of
the date hereof by and among Borrowers, the lenders party thereto from time to
time, and Bank of America, N.A., as administrative agent, fronting letter of
credit issuer and several letter of credit agent, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Act” has the meaning specified in Section 10.19.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under each of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address as
set forth on Schedule 10.02, or such other address as the Administrative Agent
may from time to time notify the Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affected Lender” means a Lender that is not obligated to issue a
particular Several Letter of Credit because of one or more of the events or
circumstances described in Sections 2.03(a)(iii)(A) or (B) and that has elected
not to issue such Several Letter of Credit as a result of one or more of such
events or circumstances.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, for the purposes of Section 10.07, any special purpose funding vehicle
that funds itself principally in the commercial paper market shall not
constitute an Affiliate of any Lender. “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the

 



--------------------------------------------------------------------------------



 



management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
     “Agent Parties” has the meaning specified in Section 10.02(d).
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Banc of America Securities LLC), and the partners,
officers, directors, employees, agents and advisors of such Persons and
Affiliates.
     “Aggregate Commitments” means, as of the date of any determination, the
Commitments of all of the Lenders then in effect. As of the date hereof, the
Aggregate Commitments shall equal $3,000,000,000.
     “Agreement” means this Three-Year Credit Agreement.
     “Alico” means American Life Insurance Company, a Delaware-domiciled
insurance company.
     “Alico Stock Purchase Agreement” means, collectively, the Stock Purchase
Agreement, dated as of March 7, 2010, by and among MetLife, ALICO Holdings LLC,
a Delaware limited liability company and American International Group, Inc., a
Delaware corporation, together with any other agreement entered into in
connection therewith.
     “Applicable Insurance Regulatory Authority” means the insurance department
or similar insurance regulatory or administrative authority or agency of the
jurisdiction in which the Company is domiciled.
     “Applicable Rate” means, from time to time, the following percentages
(expressed in basis points) per annum, based upon the Debt Ratings as set forth
below:
Applicable Rate

                                  Pricing   Debt Ratings   Commitment  
Eurodollar Rate +     Level   S&P/Moody’s   Fee   Letter of Credit Fee   Base
Rate 1   A+/A1 or better     12.5       100.0       0.0   2     A/A2       15.0
      125.0       25.0   3     A-/A3       20.0       150.0       50.0   4  
BBB+/Baa1     25.0       175.0       75.0   5   BBB/Baa2 or worse     30.0      
200.0       100.0  

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of
MetLife’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if
MetLife has only one Debt Rating, the Pricing Level of such Debt Rating shall
apply; and (d) if MetLife does not have any Debt Rating, Pricing Level 5 shall
apply.

2



--------------------------------------------------------------------------------



 



     Initially, the Applicable Rate shall be determined based upon Pricing Level
3. Each change in the Applicable Rate resulting from a publicly announced change
in the Debt Rating shall be effective, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
     “Applicant” means with respect to a particular Letter of Credit, any
Borrower or any other Subsidiary of MetLife applying for such Letter of Credit
pursuant to Section 2.03.
     “Approved Fund” has the meaning specified in Section 10.07(g).
     “Arrangers” means Banc of America Securities LLC, J.P. Morgan Securities
LLC and Wells Fargo Securities, LLC, in their capacities as joint lead arrangers
and book managers.
     “Assignee Group” has the meaning specified in Section 10.07(g).
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Audited Financial Statements” means the audited consolidated balance sheet
of MetLife and its Subsidiaries for the fiscal year ended December 31, 2009, and
the related consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year of MetLife and its Subsidiaries, including the notes
thereto.
     “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(v).
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the
Fronting L/C Issuer and the Lenders to make L/C Credit Extensions pursuant to
Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Fee Letter” means that certain letter agreement dated as
of September 10, 2010, among the Borrowers, Bank of America and Banc of America
Securities LLC.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Daily Floating Eurodollar Rate plus 1%
(or, if the Daily Floating Eurodollar Rate is not published or available for a
Business Day for any reason, the rate per annum determined by the Administrative
Agent to be the comparable one-month rate for such Business Day that would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market). The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

3



--------------------------------------------------------------------------------



 



     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.01.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the state where the Administrative Agent’s
Office is located and, if such day is a day on which the Eurodollar Rate or the
Daily Floating Eurodollar Rate is to be determined, means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Cash Collateral” means, with respect to any Letter of Credit, deposit
account balances maintained with the Administrative Agent, denominated in
Dollars and pledged, as collateral, to the Administrative Agent for the benefit
of the Fronting L/C Issuer or the Lenders, as applicable, in an amount equal to
the Outstanding Amount of L/C Obligations.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of MetLife, or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
MetLife by Persons who were neither (i) nominated by the board of directors of
MetLife nor (ii) appointed by directors so nominated.
     “Closing Date” means the date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.01.
     “Co-Applicant” means MetLife, acting as a co-applicant for an Applicant
(other than Funding), with respect to a particular Letter of Credit.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to (a) make Loans to
the Borrowers pursuant to Section 2.01, (b) issue Several Letters of Credit (or
to purchase participations therein if it becomes a Non-NAIC Approved Bank) and
(c) purchase participations in L/C Obligations with respect to Fronted Letters
of Credit, in an aggregate principal amount at any one time outstanding not to
exceed the sum of (i) the amount set forth opposite such Lender’s name on
Schedule 2.01 and (ii) the amount set forth for such Lender in any Assignment
and Assumption pursuant to which such Lender acquired any such obligation, if
applicable, as such sum may be adjusted from time to time in accordance with
this Agreement.
     “Commitment Fee” has the meaning specified in Section 2.08(a).
     “Company” means Metropolitan Life Insurance Company.

4



--------------------------------------------------------------------------------



 



     “Compensation Period” has the meaning specified in Section 2.11(c)(ii).
     “Confirming Bank” means, as provided in Section 2.14 with respect to any
Non-NAIC Approved Bank, (a) Bank of America or (b) any other Lender that is an
NAIC Approved Bank and that has agreed to confirm Several Letters of Credit with
respect to which such Non-NAIC Approved Bank is an issuer and which are
outstanding during the period that such Non-NAIC Approved Bank is a Non-NAIC
Approved Bank.
     “Consolidated Net Worth” means the consolidated stockholders’ equity,
determined in accordance with GAAP, of MetLife and its Consolidated
Subsidiaries; provided that in determining such consolidated stockholders’
equity, any “Accumulated Other Comprehensive Income (Loss)” shown on a
consolidated balance sheet of MetLife and its Consolidated Subsidiaries prepared
in accordance with GAAP shall be excluded.
     “Consolidated Subsidiary” means, with respect to any Person (the “parent”)
at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
     “Control” has the meaning specified in the definition of “Affiliate”.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Daily Floating Eurodollar Rate” means, for any day, the rate per annum
equal to BBA LIBOR, as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, on such day
(or the immediately preceding Business Day if such day is not a Business Day)
for Dollar deposits with a term equivalent to one (1) month.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate”.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservation, dissolution, bankruptcy, assignment for the
benefit of creditors, moratorium, rehabilitation, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States,
any state of the United States or any other applicable jurisdiction from time to
time in effect and affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would,
unless cured or waived, be an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum, in all cases to the fullest extent permitted by applicable Laws.
     “Defaulting Lender” means any Lender (or any entity that Controls such
Lender or its ability to fund hereunder, in the case of clause (d) hereunder)
that (a) has failed to fund any portion of the Loans,

5



--------------------------------------------------------------------------------



 



Letters of Credit or participations in L/C Obligations required to be funded by
it hereunder, within two Business Days of the date required to be funded by it
hereunder unless (i) such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically indentified and including the
particular default, if any) has not been satisfied or (ii) such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due unless such failure is the subject of a good
faith dispute or has been cured, (c) has notified the Borrowers or the
Administrative Agent in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement that
it does not intend to comply with its funding obligations under this Agreement
or generally under other agreements in which it commits to extend credit, or
(d)(i) has become the subject of a proceeding under any Debtor Relief Laws,
(ii) has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.
     “Dollar” and “$” mean lawful money of the United States.
     “Early Termination” has the meaning specified in the definition of
“Material Unpaid Swap Indebtedness”.
     “Eligible Assignee” has the meaning specified in Section 10.07(g).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of MetLife or any of its Material Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing, excluding in any case liabilities arising under any insurance
contract or policy, reinsurance agreement or retrocession agreement relating to
any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with MetLife, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

6



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “unpaid minimum required contribution,” described in
Section 4971(c)(4) of the Code, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by MetLife or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by MetLife or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by MetLife or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by MetLife or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
MetLife or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Eurodollar Base Rate” has the meaning specified in the definition of
“Eurodollar Rate”.
     “Eurodollar Rate” means, for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

             
Eurodollar Rate
  =   Eurodollar Base Rate         1.00 — Eurodollar Reserve Percentage    

     Where,
     “Eurodollar Base Rate” means, for such Interest Period the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning specified in Section 8.01.

7



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) income, franchise or similar taxes, in
each case, imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or, in the case of a jurisdiction (or any political subdivision
thereof) that imposes taxes on the basis of management or control or other
concept or principle of residence, the jurisdiction (or any political
subdivision thereof) in which such recipient is so resident, (b) Taxes imposed
by reason of any present or former connection between such Person and the
jurisdiction (or any political subdivision thereof) imposing such Taxes, other
than solely as a result of the execution and delivery of this Agreement, the
making of any Credit Extensions hereunder or the performance of any action
provided for hereunder, (c) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
any Borrower is located (d) any backup withholding tax imposed by the United
States of America as the result of a Lender’s failure to comply with
Section 3.01(e), (e) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 10.15(b)), any withholding
tax that (i) is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.01(a) or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 3.01(e), and (f) any Taxes
imposed on any “withholdable payment” payable to a Foreign Lender as the result
of its failure to comply with the applicable requirements of FATCA.
     “Existing Credit Agreements” means (a) that certain Amended and Restated
Five-Year Credit Agreement dated as of December 23, 2008, among the Borrowers,
Bank of America, as administrative agent, and the lenders party thereto, as
amended or modified, and (b) that certain Letter of Credit and Reimbursement
Agreement dated as of December 22, 2009, among MetLife, Inc., as borrower, Bank
of America, as administrative agent, and the lenders party thereto, as amended
or modified.
     “Existing Letters of Credit” means the letters of credit heretofore issued
by Bank of America on a fronted basis pursuant to the Existing Credit Agreements
that are described on Schedule 1.01.
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations
(whether temporary or proposed) that are issued thereunder or official
governmental interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.
     “Fee Letters” mean the Bank of America Fee Letter, the JPMorgan Fee Letter,
and the Wells Fargo Fee Letter.
     “FHLBB” has the meaning specified in Section 7.01(i).

8



--------------------------------------------------------------------------------



 



     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of MetLife.
     “Foreign Lender” means any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronted Letter of Credit” means any Letter of Credit which is issued by
the Fronting L/C Issuer pursuant to Section 2.03(a), in substantially the form
of Exhibit E or in such other form as may be acceptable to the Fronting L/C
Issuer.
     “Fronting L/C Issuer” means Bank of America in its capacity as an issuer of
Fronted Letters of Credit, or any successor in such capacity.
     “Fund” has the meaning specified in Section 10.07(g).
     “Funding” has the meaning specified in the introductory paragraph hereto.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 10.07(h).
     “Guarantee” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning specified in Section 2.03(c)(i) and (c)(ii).

9



--------------------------------------------------------------------------------



 



     “Increase Effective Date” has the meaning specified in Section 2.13(c).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (excluding, for the avoidance of doubt, surety bonds,
fidelity bonds and other similar insurance products);
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments;
     (c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (e) all Surplus Relief Reinsurance ceded by such Person;
     (f) capital leases of which such Person is the lessee; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
     “Indemnified Liabilities” has the meaning specified in Section 10.05(b).
     “Indemnified Taxes” means Taxes imposed on any amount payable by any
Borrower under this Agreement, other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.05(b).
     “Information” has the meaning specified in Section 10.08.
     “Interest Payment Date” means, (a) as to any Loan owing to any Lender other
than a Base Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any Base Rate Loan owing to any Lender, the last Business Day of each
March, June, September and December; and (c) as to any Loan, the Maturity Date.

10



--------------------------------------------------------------------------------



 



     “Interest Period” means as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months (or nine or twelve months if consented to by all of the Lenders)
thereafter, as selected by the applicable Borrower in its Loan Notice; provided
that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Fronting L/C Issuer or the Several L/C Agent, as applicable, and a
Borrower (and, if applicable, any Subsidiary as an Applicant) or in favor of the
Fronting L/C Issuer or the Several L/C Agent, as applicable, and relating to any
such Letter of Credit.
     “JPMorgan Fee Letter” means that certain letter agreement dated as of
September 10, 2010, among the Borrowers and J.P. Morgan Securities LLC.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof, the extension of the expiry date thereof or the increase of
the amount thereof.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
unpaid Unreimbursed Amounts. For purposes of computing the aggregate undrawn
amount of any Letter of Credit (other than for purposes of calculating the fees
payable pursuant to Sections 2.03(i) and (j) and Sections 2.08(a) and (b)), such
amount shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

11



--------------------------------------------------------------------------------



 



     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Fronting L/C Issuer, the Several L/C
Agent and each Limited Fronting Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued or deemed
issued hereunder and shall include the Existing Letters of Credit (which for the
avoidance of doubt, will be deemed issued hereunder as of the Closing Date).
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Fronting L/C Issuer or the Several L/C Agent, as applicable.
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Limited Fronting Lender” means, (a) as provided in Section 2.03(a)(vi),
(i) Bank of America (so long as it is not an Affected Lender with respect to a
particular Several Letter of Credit) or (ii) any other Lender (so long as it is
not an Affected Lender with respect to a particular Several Letter of Credit)
that agrees that it shall be an issuer with respect to any Affected Lender’s Pro
Rata Share of a particular Several Letter of Credit, or (b) as provided in
Section 2.14, (i) Bank of America or (ii) any other Lender that is a NAIC
Approved Bank and that agrees that it shall be an issuer with respect to any
Non-NAIC Approved Bank’s Pro Rata Share of Several Letters of Credit issued
during the period that such Non-NAIC Approved Bank is a Non-NAIC Approved Bank.
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement, each Note, each Letter of Credit,
each Issuer Document, and the Fee Letters.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
     “Margin Stock” means “margin stock” within the meaning of Regulations U and
X of the FRB.
     “Material Adverse Change” means any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on
(a) the business, assets, property or financial condition of MetLife and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of this
Agreement or the rights and remedies of the Administrative Agent and the Lenders
hereunder. For the avoidance of doubt, Material Adverse Change shall be
determined after giving effect to third party payments (whether made directly or
indirectly, including without limitation by way assumption of liabilities or
adjustment to purchase price), if any, reasonably expected to be received under
any

12



--------------------------------------------------------------------------------



 



applicable insurance contract or policy, reinsurance agreement, retrocession
agreement, indemnification agreement or acquisition agreement, including without
limitation the Alico Stock Purchase Agreement.
     “Material Indebtedness” means at any time Indebtedness (other than the
Loans and L/C Obligations) of MetLife or any of its Material Subsidiaries in an
aggregate principal amount exceeding $750,000,000 minus the aggregate principal
amount of Material Unpaid Swap Indebtedness at such time.
     “Material Subsidiary” means, at any time, (i) Funding, (ii) the Company and
(iii) each Subsidiary of MetLife that satisfies the definition of “significant
subsidiary” contained as of the Closing Date in Regulation S-X of the SEC, but
excluding any Subsidiary (an “Investment Subsidiary”) established in connection
with the ownership and investment management of the general account assets of
(a) the Company or (b) any other Material Subsidiary of MetLife that is an
insurance company (each of the Company and such other insurance company being an
“Insurance Subsidiary”); provided, however, that so long as the consolidated
assets of the Investment Subsidiaries of any Insurance Subsidiary exceed 25% of
the consolidated assets of such Insurance Subsidiary, then each such Investment
Subsidiary shall be deemed to be a Material Subsidiary.
     “Material Unpaid Swap Indebtedness” means such obligations of MetLife or
any of its Material Subsidiaries: (i) then due and payable by MetLife or any of
its Material Subsidiaries in respect of one or more Swap Contracts (giving
effect to any legally enforceable netting agreements) as a result of such Swap
Contracts being terminated, accelerated, or closed-out prior to the scheduled
termination of such Swap Contracts (an “Early Termination”), and (ii) such Early
Termination was the result of an event of default or other similar breach of
such Swap Contracts attributable to MetLife or any of its Material Subsidiaries.
     “Maturity Date” means October 15, 2013.
     “Maximum Rate” has the meaning specified in Section 10.10.
     “MetLife” has the meaning specified in the introductory paragraph hereto.
     “MetLife Entity” has the meaning specified in Section 7.01(j).
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
     “NAIC Approved Bank” means any Lender that is listed on the most current
“Bank List” of banks approved by the NAIC; provided that if such Lender is a
Foreign Lender, such Lender is acting through the United States branch of such
Lender listed on such “Bank List”.
     “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b)(v).
     “Non-NAIC Approved Bank” means, at any time, any Lender that is not a NAIC
Approved Bank.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

13



--------------------------------------------------------------------------------



 



     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate principal amount thereof outstanding at the close of business on such
date after giving effect to any borrowings, prepayments or repayments of Loans
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations at the close of business on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including such changes resulting from any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
     “Participant” has the meaning specified in Section 10.07(d).
     “Participant Register” has the meaning specified in Section 10.07(d).
     “Participating L/C Issuer” means, from time to time with respect to each
Several Letter of Credit, each Affected Lender or Non-NAIC Approved Bank, as
applicable, for whose Pro Rata Share a Limited Fronting Lender has agreed to be
liable as an issuer.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.04;
     (b) bankers’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 6.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) Liens on deposit accounts or securities accounts, including bankers’
Liens and rights of setoff arising in the ordinary course of business;

14



--------------------------------------------------------------------------------



 



     (f) Liens arising out of deposits of cash or securities with reinsurance
trusts, ceding companies or insurance regulators in the ordinary course of
business; and
     (g) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Borrower or the Company;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which MetLife or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform” has the meaning specified in Section 6.01.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if each Lender’s Commitment and the obligation of the
Fronting L/C Issuer to make L/C Credit Extensions have been terminated pursuant
to Section 8.02, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable. The Pro Rata Share of a
Lender may be adjusted in accordance with the provisions of this Agreement,
including provisions regarding Defaulting Lenders.
     “Public Lender” has the meaning specified in Section 6.01.
     “Register” has the meaning specified in Section 10.07(c).
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
has been terminated pursuant to Section 8.02, Lenders holding more than 50% of
the Total Outstandings (with the aggregate amount of each Lender’s issuer
liability or risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of a Borrower. Any document delivered hereunder that is signed by
a Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and other action on the part
of such Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Borrower.

15



--------------------------------------------------------------------------------



 



     “Risk Participation Cash Collateral” means, with respect to any Fronted
Letter of Credit, deposit account balances maintained with the Administrative
Agent, denominated in Dollars and pledged, as collateral, to the Administrative
Agent for the benefit of the Fronting L/C Issuer or any Limited Fronting Lender,
as applicable, in an amount equal to (x) the aggregate Pro Rata Shares of all
Defaulting Lenders times (y) the amount available to be drawn under such Fronted
Letter of Credit, such pledge to be made pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent (which
documentation is hereby consented to by the Lenders, the Fronting L/C Issuer and
each Limited Fronting Lender, as applicable).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SAP” means the accounting procedures and practices prescribed or permitted
by the Applicable Insurance Regulatory Authority or the NAIC.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Transactions” means (a) securities lending arrangements, and
(b) repurchase and reverse repurchase arrangements with respect to securities
and financial instruments.
     “Several L/C Agent” means Bank of America, in its capacity as agent and
attorney-in-fact for the Lenders in issuing and amending Several Letters of
Credit, or any successor in such capacity.
     “Several Letter of Credit” means any Letter of Credit issued severally by
the Lenders, substantially in the form of Exhibit F, with such changes therein
as the Several L/C Agent determines are acceptable to it and not adverse to the
interests of the Lenders.
     “SPC” has the meaning specified in Section 10.07(h).
     “Statutory Statement” means a statement of the condition and affairs of the
Company, prepared in accordance with SAP, and filed with the Applicable
Insurance Regulatory Authority.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
any Borrower.
     “Support Agreement” means the Support Agreement dated as of November 30,
1984 between the Company and Funding, as amended and restated effective as of
that date on July 2, 1985.
     “Surplus Relief Reinsurance” means any transaction in which the Company or
any Subsidiary of the Company cedes business under a reinsurance agreement that
would be considered a “financing-type” reinsurance agreement as determined by
the independent certified public accountants of the Company in accordance with
principles published by the Financial Accounting Standards Board or the Second
Edition of the AICPA Audit Guide for Stock Life Insurance Companies (pp. 91-92),
as the same may be revised from time to time.

16



--------------------------------------------------------------------------------



 



     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement with a similar subject
matter (any such master agreement, together with any related schedules, or
annexes, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including penalties, interest and additions to tax.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the Borrowings when made, the issuance of Letters
of Credit when issued and the use of proceeds thereof.
     “Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i) and
(ii).
     “Wells Fargo Fee Letter” means that certain letter agreement dated as of
September 10, 2010, among the Borrowers and Wells Fargo Securities, LLC.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

17



--------------------------------------------------------------------------------



 



     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03. Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
or SAP, as the case may be, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements or
Statutory Statements, as of and for the year ended December 31, 2009, as
applicable, except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP or SAP would affect the computation
of any requirement set forth in any Loan Document, and either the Borrowers or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrowers shall negotiate in good faith to amend such requirement to
preserve the original intent thereof in light of such change in GAAP or SAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP or SAP, as applicable, as in effect prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP or SAP.
     1.04. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.
     1.05. Days/Times of Day. Unless otherwise specified, (a) all references
herein to a day shall be references to a calendar day, and (b) all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
     1.06. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof that occur without amendment as the result of the occurrence
of a date, the passage of time or the occurrence or nonoccurrence of an event,
as expressly set forth in such Letter of Credit or the Issuer Documents related
thereto, whether or not such maximum face amount is in effect at such time.

18



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01. Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the
Borrowers from time to time, on any Business Day during such Lender’s
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Loans of any Lender, plus the Outstanding Amount of all L/C Obligations
owing to such Lender (whether as an issuer or as a participant) shall not exceed
such Lender’s Commitment (except as provided in clauses (A), (D) and (E), as
applicable, of Section 2.03(a)(i) for the Fronting L/C Issuer or a Limited
Fronting Lender). Within the limits of each Lender’s Commitment, and subject to
the other terms and conditions hereof, any Borrower or all Borrowers may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. The obligations of the Borrowers to repay Loans and L/C
Obligations shall be several, not joint.
     2.02. Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by a Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of a Borrower. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) which Borrower is borrowing the Borrowing, (ii) whether a Borrower
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (vi) if applicable, the duration of the Interest Period
with respect thereto. If a Borrower fails to specify a Type of Loan in a Loan
Notice or if a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If a Borrower requests a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Borrowing, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding Subsection. In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. As promptly as
practicable, upon

19



--------------------------------------------------------------------------------



 



satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent by
either (i) crediting the account of the applicable Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing is given by a
Borrower, there are Unreimbursed Amounts of such Borrower outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such Unreimbursed Amounts, and second, shall be made available to such
Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. If an Event of Default has occurred and is continuing and
the Required Lenders through the Administrative Agent so notify the Borrowers,
then so long as such Event of Default is continuing, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans.
     (d) The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans of the same Type, there
shall not at any one time be more than ten Interest Periods in effect with
respect to Loans, unless the Administrative Agent otherwise agrees.
     2.03. Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, from time to time
on any Business Day during the Availability Period, (A) the Fronting L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) to issue Fronted Letters of Credit for the account of any
Borrower or any of its Subsidiaries, and to amend or extend Fronted Letters of
Credit previously issued by it, and (2) to honor drawings under Fronted Letters
of Credit; (B) each Lender agrees, through the Several L/C Agent, (1) to issue
severally, and for itself alone, Several Letters of Credit at the request of and
for the account of any Borrower or any of its Subsidiaries in such Lender’s Pro
Rata Share of the aggregate stated amounts of such Several Letters of Credit,
and to amend or extend Several Letters of Credit previously issued by it, and
(2) to honor severally, and for itself alone, drawings under the Several Letters
of Credit in an amount equal to its Pro Rata Share of such drawings; (C) the
Lenders severally agree to participate in Fronted Letters of Credit issued for
the account of any Borrower or any of its Subsidiaries and any drawings
thereunder in accordance with their Pro Rata Shares; (D) with respect to any
Affected Lender or Non-NAIC Approved Bank, as applicable, as a Participating L/C
Issuer under any Several Letter of Credit to be issued pursuant hereto, each
Limited Fronting Lender, in reliance upon the agreements of such Affected Lender
or Non-NAIC Approved Bank, as applicable, as a Participating L/C Issuer set
forth in this Section 2.03, agrees to issue through the Several L/C Agent, in
addition to or as a part of the Several Letters of Credit it has agreed to issue
on its own behalf, severally any such Several Letter of Credit, for the account
of any

20



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries, in an amount equal to such Affected
Lender’s or Non-NAIC Approved Bank’s, as applicable, Pro Rata Share of the
stated amount of such Several Letter of Credit, and to amend or extend each such
Several Letter of Credit previously issued by it as a Limited Fronting Lender
for such Participating L/C Issuer; and (E) with respect to any Several Letter of
Credit issued by a Limited Fronting Lender pursuant to clause (D) preceding,
each applicable Affected Lender or Non-NAIC Approved Bank, as applicable, agrees
to purchase participations in the obligations of such Limited Fronting Lender
under such Several Letter of Credit in an amount equal to all of the credit
exposure of such Limited Fronting Lender (solely in its capacity as a Limited
Fronting Lender for such Affected Lender or Non-NAIC Approved Bank, as
applicable) under such Several Letter of Credit; provided that after giving
effect to any L/C Credit Extension, (x) the Total Outstandings shall not exceed
the Aggregate Commitments, and (y) the aggregate Outstanding Amount of the Loans
of any Lender, plus the Outstanding Amount of all L/C Obligations owing to such
Lender (whether as an issuer or as a participant) shall not exceed such Lender’s
Commitment (except as provided in clauses (A), (D) and (E), as applicable, above
for the Fronting L/C Issuer or a Limited Fronting Lender). Each request by a
Borrower for the issuance or amendment or extension of a Letter of Credit shall
be deemed to be a representation by such Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in this Agreement. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the Availability Period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. If requested by the applicable Borrower but subject to the
terms and conditions hereof, a Letter of Credit shall satisfy the requirements
for letters of credit under the credit-for-reinsurance provisions of the
relevant beneficiary’s domiciliary state’s insurance laws and regulations (or
the requirements for similar purposes of such other Governmental Authority which
then regulates the relevant beneficiary’s insurance business as may be specified
by the applicable Borrower) as to which the applicable Borrower provides written
notice to the Fronting L/C Issuer or the Several L/C Agent, as applicable, and
the Administrative Agent prior to the date of issuance of such Letter of Credit;
provided, that the Fronting L/C Issuer or the Several L/C Agent, as applicable,
the Administrative Agent or any Lender shall not be obligated to verify such
satisfaction. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto by the Fronting L/C Issuer, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
     (ii) Neither the Fronting L/C Issuer, the Several L/C Agent nor the
Lenders, as applicable, shall issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(v), the expiry date of such Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
     (B) the expiry date of such Letter of Credit would occur more than twelve
months after the Maturity Date, unless all the Lenders have approved such expiry
date;
     (iii) Neither the Fronting L/C Issuer, the Several L/C Agent nor any
Lender, as applicable, shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Fronting L/C
Issuer, the Several L/C Agent or, if the Administrative Agent has been notified
thereof by such Lender, any Lender from issuing such Letter of Credit, or any
Law applicable to the Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been

21



--------------------------------------------------------------------------------



 



notified thereof by such Lender, any Lender or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been notified thereof by such Lender, any Lender shall
prohibit, or request that the Fronting L/C Issuer, the Several L/C Agent or, if
the Administrative Agent has been notified thereof by such Lender, any Lender
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Fronting L/C Issuer, the Several
L/C Agent or, if the Administrative Agent has been notified thereof by such
Lender, any Lender with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the Fronting L/C Issuer, the Several
L/C Agent or, if the Administrative Agent has been notified thereof by such
Lender, any Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Fronting L/C Issuer, the Several L/C
Agent or, if the Administrative Agent has been notified thereof by such Lender,
any Lender any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which the Fronting L/C Issuer, the Several L/C Agent or, if
the Administrative Agent has been notified thereof by such Lender, any Lender in
good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the Fronting L/C Issuer, the Several L/C Agent or if the
Administrative Agent has been notified thereof by such Lender, any Lender, as
applicable, applicable to letters of credit generally;
     (C) except as otherwise agreed by the Fronting L/C Issuer or the Several
L/C Agent, as applicable, such Letter of Credit is in an initial amount of less
than $1,000,000;
     (D) after the issuance of such Letter of Credit, more than sixty Letters of
Credit would be outstanding unless the Borrowers, the Fronting L/C Issuer and
the Several L/C Agent otherwise agree;
     (E) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (F) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (G) if such Letter of Credit is a Fronted Letter of Credit or a Several
Letter of Credit in respect of which there is a Limited Fronting Lender, any
Lender is a Defaulting Lender thereunder, unless the Fronting L/C Issuer or the
applicable Limited Fronting Lender, as applicable, has entered into arrangements
satisfactory to it (including, without limitation, arrangements for the
provision of Risk Participation Cash Collateral) with the Borrowers or such
Defaulting Lender to eliminate the Fronting L/C Issuer’s or the applicable
Limited Fronting Lender’s, as applicable, risk with respect to such Defaulting
Lender; provided, that, if the Borrowers provide Risk Participation Cash
Collateral with respect to a Letter of Credit requested to be issued hereunder,
the Fronting L/C Issuer or the applicable Limited Fronting Lender, as
applicable, shall not be entitled to rely on this clause as justification for
not issuing such Letter of Credit. To the extent that the Borrowers provide Risk
Participation Cash Collateral, the Borrowers hereby grant to the Administrative
Agent, for the benefit of the Fronting L/C Issuer or the applicable Limited
Fronting Lender, as applicable, a security interest in all deposit accounts and
all balances therein constituting such Risk Participation Cash Collateral and
all proceeds of the

22



--------------------------------------------------------------------------------



 



foregoing solely as security for the purposes described under Section 2.03(c)(i)
hereof. Such Risk Participation Cash Collateral shall be maintained in blocked
transaction accounts with the Administrative Agent; provided that (1) in the
event that any Lender on account of whom such Risk Participation Cash Collateral
was delivered shall no longer be a Defaulting Lender, the Administrative Agent
shall return to the pledgor such portion of Risk Participation Cash Collateral
attributable to such Lender, (2) in the event that any Lender on account of whom
such Risk Participation Cash Collateral was delivered shall have its Commitment
reduced, the Administrative Agent shall return to the pledgor such portion of
the Risk Participation Cash Collateral attributable to such Lender in proportion
to the amount by which such Lender’s Commitment is so reduced, (3) in the event
that the applicable Letter of Credit on account of which such Risk Participation
Cash Collateral was delivered expires or is drawn upon, and such drawing has
been reimbursed by the Borrower, the Administrative Agent shall return to the
pledgor such portion of the Risk Participation Cash Collateral attributable to
such expired Letter of Credit or such reimbursed drawing, as applicable, and
(4) to the extent the Borrowers provide Risk Participation Cash Collateral, such
Risk Participation Cash Collateral shall be applied to satisfy drawings under
the Letters of Credit as they occur.
     (iv) Neither the Fronting L/C Issuer, the Several L/C Agent nor any Lender,
as applicable, shall amend or extend any Letter of Credit if it would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.
     (v) Neither the Fronting L/C Issuer, the Several L/C Agent nor any Lender,
as applicable, shall be under any obligation to amend any Letter of Credit if
(A) the Fronting L/C Issuer, the Several L/C Agent or such Lender, as
applicable, would have no obligation at such time to issue such Letter of Credit
in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
     (vi) Each Lender shall promptly notify the Administrative Agent (which
shall in turn notify the Several L/C Agent and the Borrowers) upon becoming an
Affected Lender with respect to a particular Several Letter of Credit. In the
absence of receipt by the Administrative Agent of such notice by a Lender that
it has become an Affected Lender with respect to a particular Several Letter of
Credit, it shall be conclusively presumed by the Administrative Agent and the
Several L/C Agent that such Lender is not an Affected Lender with respect to
such Several Letter of Credit. If such notice is given by an Affected Lender
with respect to a particular Several Letter of Credit, such notice shall not be
effective as a like notice with respect to any other Several Letter of Credit.
If such notice is given by an Affected Lender with respect to a particular
Several Letter of Credit, upon the Borrowers’ request (A) Bank of America will
act as the Limited Fronting Lender for such Affected Lender with respect to the
applicable Several Letter of Credit, or (B) another Lender may agree to act as
the Limited Fronting Lender for such Affected Lender with respect to the
applicable Several Letter of Credit upon such terms and conditions as such
Affected Lender and such other Lender may agree.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Applicant, and, if a Subsidiary of MetLife (other than
Funding) is the Applicant, MetLife, as Co-Applicant, by the delivery to (A) the
Fronting L/C Issuer, in the case of Fronted Letters of Credit, (B) the Several
L/C Agent, in the case of Several Letters of Credit, and (C) the

23



--------------------------------------------------------------------------------



 



Administrative Agent (which shall promptly notify the Lenders of such request,
in the case of a Several Letter of Credit), in each case, of a writing in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Applicant and, if a Subsidiary of MetLife (other than
Funding) is the Applicant, MetLife. Such Letter of Credit Application must be
received by the Fronting L/C Issuer or the Several L/C Agent, as applicable, and
the Administrative Agent (A) not later than 11:00 a.m. at least two Business
Days prior to the proposed issuance date or date of amendment (or such shorter
time as the Administrative Agent and the Fronting L/C Issuer may agree in a
particular instance in their sole discretion), as the case may be of any Fronted
Letter of Credit, and (B) not later than 11:00 a.m. at least three Business Days
prior to the proposed issuance date or date of amendment (or such shorter time
as the Administrative Agent and the Several L/C Agent may agree in a particular
instance in their sole discretion), as the case may be, of any Several Letter of
Credit. In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the Fronting L/C Issuer or the Several L/C Agent, as applicable: (A) who is
the Applicant and, if the Applicant is a Subsidiary of MetLife (other than
Funding), that MetLife is the Co-Applicant; (B) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (C) the amount
thereof; (D) the expiry date thereof; (E) the name and address of the
beneficiary thereof; (F) the documents to be presented by such beneficiary in
case of any drawing thereunder; (G) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (H) the purpose
and nature of the requested Letter of Credit; (I) whether such Letter of Credit
is to be issued as a Fronted Letter of Credit or a Several Letter of Credit and,
if such Letter of Credit is to be issued as a Several Letter of Credit, whether
there is to be a Limited Fronting Lender (and if there is a Limited Fronting
Lender other than Bank of America, the name of such Limited Fronting Lender);
and (J) such other matters as the Fronting L/C Issuer, the Several L/C Agent, or
any Lender (through the Administrative Agent), as applicable, may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Fronting L/C Issuer or the Several L/C Agent, as applicable,
(w) the Letter of Credit to be amended; (x) the proposed date of amendment
thereof (which shall be a Business Day); (y) the nature of the proposed
amendment; and (z) such other matters as the Fronting L/C Issuer, the Several
L/C Agent or any Lender (through the Administrative Agent), as applicable, may
reasonably require. Additionally, the Applicant shall furnish to the Fronting
L/C Issuer or the Several L/C Agent, as applicable, and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the Fronting
L/C Issuer, the Several L/C Agent, or any Lender (through the Administrative
Agent), as applicable, may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
Fronting L/C Issuer or the Several L/C Agent, as applicable, will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received a copy of such Letter of Credit Application from the
Applicant and, if applicable, MetLife, as the Co-Applicant, and, if not, the
Fronting L/C Issuer or the Several L/C Agent, as applicable, will provide the
Administrative Agent with a copy thereof. Unless the Fronting L/C Issuer or the
Several L/C Agent, as applicable, has received written notice from any Lender,
the Administrative Agent or any Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
such Letter of Credit is not permitted to be issued hereunder or that one or
more applicable conditions contained in Article V shall not then be satisfied,
then, subject to the terms and conditions hereof, the Fronting L/C Issuer or the
Several L/C Agent, as applicable, shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may

24



--------------------------------------------------------------------------------



 



be, in each case in accordance with the Fronting L/C Issuer’s or the Several L/C
Agent’s, as applicable, usual and customary business practices.
     (iii) The Several L/C Agent is hereby authorized to execute and deliver
each Several Letter of Credit and each amendment to a Several Letter of Credit
on behalf of each Lender and to otherwise act on behalf of each Lender with
respect to each Several Letter of Credit. The Several L/C Agent shall use the
Pro Rata Share of each Lender as its “Commitment Share” (or equivalent term)
under each Several Letter of Credit; provided that the applicable Limited
Fronting Lender, in its capacity as such, shall, in addition to its own
“Commitment Share” as a Lender, have a “Commitment Share” (or equivalent term)
equal to the Pro Rata Share of each Participating L/C Issuer for which such
Limited Fronting Lender serves in such capacity under such Several Letter of
Credit. The Several L/C Agent is hereby authorized to amend a Several Letter of
Credit to change the “Commitment Share” (or equivalent term) of a Lender or add
or delete a Lender liable thereunder in connection with an assignment or any
other addition or replacement of a Lender in accordance with the terms of this
Agreement. In the event a Lender becomes a Participating L/C Issuer or ceases to
be a Participating L/C Issuer, the Several L/C Agent is hereby authorized to
amend each Several Letter of Credit to reflect such change in status and to
change the “Commitment Share” (or equivalent term) of the applicable Limited
Fronting Lender, as the case may be. Each Lender hereby irrevocably constitutes
and appoints the Several L/C Agent its true and lawful attorney-in-fact for and
on behalf of such Lender with full power of substitution and revocation in its
own name or in the name of the Several L/C Agent for the limited purpose of
issuing, executing and delivering, as the case may be, each Several Letter of
Credit and each amendment to a Several Letter of Credit and for carrying out the
purposes of this Agreement with respect to Several Letters of Credit.
     (iv) It is the intention and agreement of the Administrative Agent, the
Lenders and the Several L/C Agent that (A) except as otherwise expressly set
forth herein (including with respect to Limited Fronting Lenders), the rights
and obligations of the Lenders in respect of outstanding Several Letters of
Credit shall be determined in accordance with the Pro Rata Shares of the Lenders
from time to time in effect and (B) outstanding Several Letters of Credit shall
be promptly amended to reflect any changes in the Pro Rata Shares of the
Lenders, whether arising in connection with an assignment pursuant to
Section 10.07, an increase of the Aggregate Commitments pursuant to
Section 2.13, or any other event or circumstance resulting in a change in the
Pro Rata Shares of the Lenders under this Agreement. However, it is acknowledged
by the Administrative Agent, the Lenders and the Several L/C Agent that
amendments of outstanding Several Letters of Credit may not be immediately
effected and may be subject to the consent of the beneficiaries of such Several
Letters of Credit. Accordingly, whether or not Several Letters of Credit are
amended as contemplated hereby, the Lenders agree that they shall purchase and
sell participations or otherwise make or effect such payments among themselves
(but through the Administrative Agent) so that payments by the Lenders of
drawings under Several Letters of Credit and payments by the Borrowers of
Unreimbursed Amounts and interest thereon are, except as otherwise expressly set
forth herein (including with respect to Limited Fronting Lenders and Defaulting
Lenders), in each case shared by the Lenders in accordance with the Pro Rata
Shares of the Lenders from time to time in effect.
     (v) If an Applicant so requests in any applicable Letter of Credit
Application, the Fronting L/C Issuer or the Several L/C Agent (on behalf of the
Lenders), as applicable, will issue or amend a Letter of Credit (including any
Existing Letter of Credit) to provide for automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Fronting L/C Issuer or the Several L/C Agent,
as applicable, to prevent any such extension by giving notice to the beneficiary
thereof prior to the

25



--------------------------------------------------------------------------------



 



thirtieth (30th) day preceding the then current expiration date of such Letter
of Credit (the “Non-Extension Notice Date”). The Applicant (or, if applicable,
MetLife as the Co-Applicant) shall not be required to make a specific request to
the Fronting L/C Issuer or the Several L/C Agent, as applicable, for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized the Fronting L/C Issuer or the Several L/C
Agent, as applicable, to permit the extension of such Letter of Credit to an
expiry date not later than twelve months from the then existing expiry date and
in any event not later than twelve months after the Maturity Date; provided,
however, that the Fronting L/C Issuer or the Several L/C Agent, as applicable,
shall not permit any such extension if (A) the Fronting L/C Issuer or the
Several L/C Agent (on behalf of the Lenders), as applicable, has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), and the Fronting L/C Issuer or the Several L/C Agent, as applicable,
has provided notice thereof to the Borrowers no later than the Non-Extension
Notice Date, or (B) it has received notice on or before the day that is five
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or any Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied (or, in the case of any
Borrower, that such Borrower does not want such Letter of Credit to be
extended), and in each such case directing the Fronting L/C Issuer or the
Several L/C Agent, as applicable, not to permit such extension.
     (vi) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Fronting L/C Issuer or the Several L/C Agent, as
applicable, will also deliver to the applicable Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. Within
15 days after the end of each calendar month, the Administrative Agent will
deliver to each of the Lenders and the Borrowers a written report setting forth
the Letters of Credit that were issued and outstanding as of the last day of
such calendar month.
     (c) Drawings and Reimbursements; Fundings.
     (i) Upon receipt from the beneficiary of any Fronted Letter of Credit of
any notice of a drawing under such Fronted Letter of Credit, the Fronting L/C
Issuer shall, promptly and in any event at least one Business Day before the
date (the “Honor Date”) on which the Fronting L/C Issuer anticipates that
payment of such drawing will be made, notify the applicable Borrower and the
Administrative Agent thereof. Not later than 2:30 p.m. on the Honor Date, so
long as the applicable Borrower has received notice of such payment from the
Fronting L/C Issuer or the Administrative Agent by 10:00 a.m. on such Honor Date
and, otherwise, not later than 2:30 p.m. on the following Business Day, the
applicable Borrower shall pay to the Fronting L/C Issuer through the
Administrative Agent an amount equal to the amount of such drawing (such amount,
the “Unreimbursed Amount”). If the applicable Borrower fails to make such
payment by the required time, the Administrative Agent shall promptly notify
each Lender of the Honor Date, the Unreimbursed Amount, and the amount of such
Lender’s Pro Rata Share thereof. Each Lender shall, upon any notice pursuant to
this Section 2.03(c)(i), in purchase of its participation in such Unreimbursed
Amount, make funds available to the Administrative Agent for the account of the
Fronting L/C Issuer at the Administrative Agent’s Office in an amount equal to
such Lender’s Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent. If any
Defaulting Lender shall fail to make such funds available, any Risk
Participation Cash Collateral delivered on account of such Defaulting Lender for
the respective Fronted Letter of Credit shall be applied by the Administrative
Agent to the reimbursement of the Fronting L/C Issuer as required hereunder. The
Administrative Agent

26



--------------------------------------------------------------------------------



 



shall remit the funds so received or applied to the Fronting L/C Issuer. Any
notice given by the Fronting L/C Issuer or the Administrative Agent pursuant to
this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Upon receipt from the beneficiary of any Several Letter of Credit of
any notice of a drawing under such Several Letter of Credit, the Several L/C
Agent shall notify the Administrative Agent, and the Administrative Agent shall
notify the applicable Borrower and the Lenders, thereof, which notices shall be
given promptly and in any event at least one Business Day before the date (also
the “Honor Date”) on which the Several L/C Agent anticipates that payment of
such drawing will be made. Not later than 10:00 a.m. on the Honor Date and
without further notice or demand by the Several L/C Agent or the Administrative
Agent, (A) each Lender (including each Limited Fronting Lender) shall make funds
available to the Administrative Agent at the Administrative Agent’s Office in an
amount equal to its Pro Rata Share (and, in the case of each Limited Fronting
Lender, the Pro Rata Share of each applicable Participating L/C Issuer) of the
drawing under such Several Letter of Credit and, (B) in the event a Limited
Fronting Lender pays the Pro Rata Share of a Participating L/C Issuer, such
Participating L/C Issuer shall pay such Pro Rata Share to such Limited Fronting
Lender in purchase of its participation in such payment. Not later than 2:30
p.m. on the Honor Date, so long as the applicable Borrower has received notice
of payment under such Several Letter of Credit from the Several L/C Agent or the
Administrative Agent by 10:00 a.m. on the Honor Date and, otherwise, not later
than 2:30 p.m. on the following Business Day the applicable Borrower shall pay
to the Lenders through the Administrative Agent an amount equal to the amount of
such drawing (such amount, also the “Unreimbursed Amount”). Any notice given by
the Several L/C Agent or the Administrative Agent pursuant to this
Section 2.03(c)(ii) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (iii) In the event the applicable Borrower fails to pay any Unreimbursed
Amount as required by clause (i) or (ii) above, the applicable Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Business Day such Unreimbursed Amount is due in an amount equal to such
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 5.02 (other than the delivery of a Loan Notice). Each
Borrowing made pursuant to this Section 2.03(c)(iii) shall be applied by the
Administrative Agent to pay the related Unreimbursed Amount.
     (iv) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, such Unreimbursed
Amount (together with interest) shall be immediately due and payable by the
applicable Borrower without further demand.
     (v) Notwithstanding the date on which an Unreimbursed Amount is payable by
the applicable Borrower pursuant to Section 2.03(c)(i) or (ii), if an
Unreimbursed Amount is not paid by the applicable Borrower by 2:30 p.m. on the
applicable Honor Date (whether through a Borrowing of Base Rates Loans or
otherwise), each Unreimbursed Amount shall bear interest from the applicable
Honor Date to the date that such Unreimbursed Amount is paid by the applicable
Borrower (whether through a Borrowing of Base Rates Loans or otherwise) at a
rate equal to the Base Rate plus the Applicable Rate for Base Rate Loans plus 2%
per annum.

27



--------------------------------------------------------------------------------



 



     (vi) Until a Lender funds its obligation pursuant to this Section 2.03(c),
interest in respect of such Lender’s Pro Rata Share of any Unreimbursed Amount
shall be solely for the account of the Fronting L/C Issuer or the Several L/C
Agent (if the Several L/C Agent has funded on behalf of such Lender, as provided
in Section 2.03(c)(viii)), as applicable.
     (vii) Each Lender’s obligation to fund its obligations pursuant to this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Fronting L/C
Issuer or the Several L/C Agent, as applicable, the Administrative Agent, any
Borrower, any other Applicant or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by the applicable Borrower of a Loan Notice). No such funding by
any Lender shall relieve or otherwise impair the obligation of the applicable
Borrower to pay each Unreimbursed Amount, together with interest as provided
herein.
     (viii) If any Lender fails to make available to the Administrative Agent
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(i)
or Section 2.03(c)(ii), as applicable, the Fronting L/C Issuer or the Several
L/C Agent (to the extent that the Several L/C Agent shall have funded such
amount on behalf of such Lender, it being understood and agreed that the Several
L/C Agent shall have no obligation or liability to fund any amount under any
Several Letter of Credit other than in its capacity as a Lender), as applicable,
shall, through the Administrative Agent, be entitled to recover from such
Lender, on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Administrative Agent at a rate per annum equal to the Federal
Funds Rate from time to time in effect. A certificate of the Administrative
Agent with respect to any amounts owing under this clause (viii) shall be
conclusive absent manifest error.
     (d) Repayment of Fundings.
     (i) If after any Lender has funded its obligation under Section 2.03(c) in
respect of any drawing under any Letter of Credit, the Administrative Agent
receives any payment (including any payment of interest) in respect of the
related Unreimbursed Amount (whether directly from the applicable Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), then the Administrative Agent will distribute to such
Lender its Pro Rata Share (or other applicable share as provided herein) thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s funding was outstanding) in the same funds as
those received by the Administrative Agent. If any Lender has not funded its
obligation as aforesaid, such Lender’s Pro Rata Share (or other applicable share
as provided herein) of such payment shall be paid to the Fronting L/C Issuer or
the Several L/C Agent (if the Several L/C Agent shall have funded on behalf of
such Lender, as provided in Section 2.03(c)(viii)), as applicable.
     (ii) If any payment made by the Administrative Agent to the Lenders
pursuant to Section 2.03(d)(i) is required to be returned under any of the
circumstances described in Section 10.06 (including pursuant to any settlement),
each Lender shall pay to the Administrative Agent its Pro Rata Share (or other
applicable share as provided herein) thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount

28



--------------------------------------------------------------------------------



 



is returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     (e) Obligations Absolute. The obligation of the applicable Borrower to pay
each Unreimbursed Amount shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Fronting L/C
Issuer, the Several L/C Agent, any Lender, the Administrative Agent or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the Fronting L/C Issuer or the Lenders under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit or any payment made by
the Fronting L/C Issuer or the Lenders, as applicable, under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Subsidiary.
     Each Borrower and any other Applicant shall promptly examine a copy of each
Letter of Credit and each amendment thereto requested by such Borrower and such
Applicant that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s or such Applicant’s instructions or other
irregularity, such Borrower or such Applicant will notify the Fronting L/C
Issuer (with respect to Fronted Letters of Credit) or the Several L/C Agent
(with respect to Several Letters of Credit) within two Business Days of receipt
of such Letter of Credit or amendment. Such Borrower and such Applicant shall be
conclusively deemed to have waived any such claim against the Fronting L/C
Issuer, the Several L/C Agent or the Lenders, as applicable, unless such notice
is given as aforesaid.
     (f) Role of Fronting L/C Issuer and Several L/C Agent. Each Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit, neither the
Fronting L/C Issuer nor the Several L/C Agent shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Neither the Fronting L/C Issuer nor
the Several L/C Agent, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of the Fronting L/C Issuer or the
Several L/C Agent

29



--------------------------------------------------------------------------------



 



shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any Issuer Document. Each Borrower and any other
Applicant hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude such
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Fronting L/C Issuer, the Several L/C Agent, any Agent-Related Person nor any of
the respective correspondents, participants or assignees of the Fronting L/C
Issuer or the Several L/C Agent shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
applicable Borrower (or any other applicable Applicant) may have a claim against
the Fronting L/C Issuer or the Several L/C Agent, as applicable, and Fronting
L/C Issuer or the Several L/C Agent, as applicable, may be liable to such
Borrower or such Applicant, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower or such Applicant which such Borrower or such Applicant proves were
caused primarily by the Fronting L/C Issuer’s or the Several L/C Agent’s, as
applicable, willful misconduct or gross negligence or the Fronting L/C Issuer’s
or the Several L/C Agent’s, as applicable, willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Fronting L/C Issuer or the Several L/C Agent, as applicable, may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Fronting L/C Issuer or the Several L/C Agent, as applicable, shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent (given at
the request or with the consent of the Required Lenders), if, as of the date
that is twelve months after the Maturity Date, any Letter of Credit for any
reason remains outstanding and partially or wholly undrawn, the applicable
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations (in an amount equal to such Outstanding Amount at such time).
Sections 2.04 and 8.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.03, Section 2.04 and
Section 8.02(c), “Cash Collateralize” means to pledge to the Administrative
Agent, for the benefit of the Fronting L/C Issuer and/or the Lenders, as
applicable, as collateral for the L/C Obligations, deposit account balances
denominated in Dollars and maintained with the Administrative Agent pursuant to
documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Lenders). Derivatives of “Cash
Collateralize” shall have corresponding meanings. Each Borrower hereby grants to
the Administrative Agent, for the benefit of the Fronting L/C Issuer or the
Lenders, as applicable, a security interest in all such deposit accounts and all
balances therein and all proceeds of the foregoing delivered by such Borrower as
Cash Collateral. Cash Collateral shall be maintained in a blocked deposit
account at Bank of America.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the
Fronting L/C Issuer or the Several L/C Agent, as applicable, and the applicable
Borrower when a Letter of Credit is issued, the rules of the ISP shall apply to
each Letter of Credit.
     (i) Letter of Credit Fees. Each Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued for the account of such Borrower equal to the Applicable Rate (converted
to a daily rate) times the daily maximum amount available to be drawn under such
Letter of

30



--------------------------------------------------------------------------------



 



Credit. Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the 20th day (or, if such day is not a
Business Day, the next Business Day) of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date, on the date that is twelve months
after the Maturity Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges. Each Borrower
shall pay directly to the Fronting L/C Issuer for its own account a fronting fee
(converted to a daily rate) with respect to each Letter of Credit with respect
to which it is the Applicant or the Co-Applicant in the amount specified in the
Bank of America Fee Letter, payable on the actual daily maximum amount available
to be drawn under such Letter of Credit. Such fronting fee shall be computed on
a quarterly basis in arrears. Such fronting fee shall be due and payable on the
20th day (or, if such day is not a Business Day, the next Business Day) of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date, on the
date that is twelve months after the Maturity Date and thereafter on demand. In
addition, each Borrower shall pay directly to the Fronting L/C Issuer or the
Several L/C Agent, as applicable, for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard and
reasonable costs and charges, of the Fronting L/C Issuer or the Several L/C
Agent, as applicable, relating to each Letter of Credit as from time to time in
effect. In respect of any period that, pursuant to Section 2.03(a)(vi) or
Section 2.14, Bank of America acts as a Limited Fronting Lender or as a
Confirming Bank for any Lender that becomes an Affected Lender or a Non-NAIC
Approved Bank, as applicable, the Letter of Credit Fee payable to such Lender
shall be reduced by 0.25% per annum (or such lesser percentage as Bank of
America may agree) and Bank of America shall receive the amount of such
reduction from each Borrower for its own account as a fronting fee or
confirmation fee, as applicable. In the event that, pursuant to
Section 2.03(a)(vi) or Section 2.14, any other Lender agrees to act as a Limited
Fronting Lender or Confirming Bank for any Lender that becomes an Affected
Lender or a Non-NAIC Approved Bank, such other Lender shall receive such
compensation therefor as such Affected Lender or Non-NAIC Approved Bank and such
other Lender may agree.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. MetLife, as Co-Applicant,
shall be obligated to pay each Unreimbursed Amount and accrued interest thereon
with respect to each Letter of Credit that is issued or outstanding hereunder in
support of any obligations of, or is for the account of, any Subsidiary of
MetLife (other than Funding). MetLife hereby acknowledges that the issuance of
Letters of Credit for the account of any of its Subsidiaries inures to the
benefit of MetLife, and that MetLife’s business derives substantial benefits
from the businesses of such Subsidiaries.
     2.04. Prepayments.
     (a) Any Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $10,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a

31



--------------------------------------------------------------------------------



 



principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s pro rata share of such prepayment. If such notice is
given by any Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective pro rata shares of such prepayment.
     (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that no Borrower shall be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.
     (c) Upon the occurrence of a Change in Control, the Administrative Agent
shall, at the request of the Required Lenders, notify the Borrowers that the
Aggregate Commitments and the Commitment of each Lender shall terminate as of
the date of such notice. If such notice of termination has been requested by the
Required Lenders, the Administrative Agent shall also, at that time or later, at
the request of the Required Lenders, additionally notify the Borrowers that they
shall prepay the Outstanding Amount of their Loans and/or Cash Collateralize the
Outstanding Amount of their L/C Obligations, and each Borrower agrees that upon
such additional notice, such Borrower will promptly prepay the Outstanding
Amount of its Loans and/or Cash Collateralize the Outstanding Amount of its L/C
Obligations.
     2.05. Termination or Reduction of Commitments. The Borrowers may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments and this
Agreement, or from time to time permanently reduce the Aggregate Commitments
under this Agreement; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayment
and/or Cash Collateralization hereunder, the Total Outstandings would exceed the
Aggregate Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share; provided that, during any period in
which a Lender is a Defaulting Lender, the Borrowers may (in their discretion)
apply all or any portion to be specified by the Borrowers of any optional
reduction of unused Aggregate Commitments under this Section 2.05 to the unused
Commitments of any one or more Defaulting Lenders specified by the Borrowers
(which application may result in a change of the Pro Rata Shares of the Lenders)
before applying any remaining reduction to the unused Commitments of all Lenders
in accordance with their Pro Rata Shares. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. Notwithstanding the termination of the
Aggregate Commitments, this Agreement shall not terminate, and the obligations
of the Borrowers under this Agreement shall continue, until all Letters of
Credit have expired, been replaced or been terminated and each Unreimbursed
Amount and all interest, fees and other amounts payable hereunder have been paid
in full.

32



--------------------------------------------------------------------------------



 



     2.06. Repayment of Loans. Each Borrower shall repay to each Lender on the
Maturity Date the aggregate principal amount of its Loans outstanding on such
date.
     2.07. Interest.
     (a) Subject to the provisions of Subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (after any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then,
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, each Borrower shall pay interest on the principal amount of all its
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.08. Fees. In addition to certain fees described in Subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fee. The Borrowers, jointly and severally, agree to pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a commitment fee (the “Commitment Fee”) equal to the Applicable
Rate (converted to a daily rate) times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in clause (c) below. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the 20th day (or, if such day is not a Business Day, the
next Business Day) of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

33



--------------------------------------------------------------------------------



 



     (b) Other Fees. The Borrowers shall pay to Banc of America Securities LLC
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Bank of America Fee Letter. The
Borrowers shall pay to J.P. Morgan Securities LLC for its own account fees in
the amounts and at the times specified in the JPMorgan Fee Letter. The Borrowers
shall pay to Wells Fargo Securities, LLC for its own account fees in the amounts
and at the times specified in the Wells Fargo Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
     (c) Defaulting Lenders. No Defaulting Lender shall be entitled to receive
any Commitment Fee pursuant to Section 2.08(a) for any period during which it is
a Defaulting Lender (and the Borrowers shall not be required to pay any such
Commitment Fee that would otherwise have been required to have been paid to such
Defaulting Lender). No Defaulting Lender shall be entitled to receive any Letter
of Credit Fee pursuant to Section 2.03(i) for any period during which it is a
Defaulting Lender, (i) if such Defaulting Lender has become a Defaulting Lender
pursuant to clause (a) or (c) of the definition of “Defaulting Lender” or
(ii) in respect of any Letter of Credit with respect to which the Borrowers have
provided Risk Participation Cash Collateral pursuant to Section 2.03(a)(ii)(G)
(and in the case of clauses (i) and (ii), the Borrowers shall not be required to
pay any such Letter of Credit Fee that would otherwise have been required to be
paid to such Defaulting Lender), except that, (A) in the case of a Fronted
Letter of Credit, if such Defaulting Lender has become a Defaulting Lender
pursuant to clause (a) or (c) of the definition of “Defaulting Lender” and the
Borrowers have not provided Risk Participation Cash Collateral pursuant to
Section 2.03(a)(ii)(G) with respect to such Letter of Credit, then the Borrowers
shall instead pay such Letter of Credit Fee to the Fronting L/C Issuer, and
(B) in the case of a Several Letter of Credit, and whether or not the Borrowers
have provided Risk Participation Cash Collateral pursuant to Section
2.03(a)(ii)(G) with respect to such Letter of Credit, (x) if Bank of America is
the Limited Fronting Lender for such Defaulting Lender with respect to such
Letter of Credit, the Borrowers shall be required to pay to Bank of America a
fee equal to 0.25% per annum on the actual daily maximum amount available to be
drawn under such Several Letter of Credit and (y) if another Lender is the
Limited Fronting Lender for such Defaulting Lender with respect to such Several
Letter of Credit, the Borrowers shall pay to such Limited Fronting Lender such
fee as the Borrowers may have agreed to pay in such circumstance.
     2.09. Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the Daily
Floating Eurodollar Rate) shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on any
Unreimbursed Amount for the day on which such Unreimbursed Amount arises, and
shall not accrue on such Unreimbursed Amount, or any portion thereof, for the
day on which such Unreimbursed Amount or such portion is paid. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.
     2.10. Evidence of Debt. The Credit Extensions (and the L/C Obligations
arising therefrom) made or participated in by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions (and the L/C
Obligations arising therefrom) made or participated in by the Lenders and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of any Borrower
hereunder to pay all amounts owing with respect to the Obligations. In the event
of any conflict between the accounts

34



--------------------------------------------------------------------------------



 



and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     2.11. Payments Generally.
     (a) All payments to be made by any Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:30 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:30 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
     (b) If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless any Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder (or, in the case of a Borrowing of Base Rate
Loans, prior to 12:30 p.m. on the date of such Borrowing), that such Borrower or
such Lender, as the case may be, will not make such payment, the Administrative
Agent may assume that such Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
     (i) if such Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to such Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon such Borrower, and such Borrower shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to

35



--------------------------------------------------------------------------------



 



the applicable Borrowing. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent, any Lender or any Borrower or Applicant may have
against any other Lender as a result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this Subsection (c) shall be conclusive,
absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to any Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Loans and to honor
drawings under, and to fund participations in, Letters of Credit are several and
not joint. The failure of any Lender to make any Loan or to fund any such
drawing or participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and except
for Limited Fronting Lenders with respect to Several Letters of Credit they have
issued on behalf of Affected Lenders on Non-NAIC Approved Banks, no Lender shall
be responsible for the failure of any other Lender to so make its Loan, honor a
drawing or purchase its participation.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan or other funding obligation in any particular place or manner.
     2.12. Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations held by it (whether as an issuer or as a
participant), any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made or Letters of Credit issued by them,
and/or such subparticipations in the participations in L/C Obligations held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Each Borrower
agrees that any Lender so purchasing a participation or subparticipation from
another Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off, but subject to Section 10.09)
with respect to such participation or subparticipations as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation or subparticipation. The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations or subparticipations purchased under this Section and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation or subparticipation pursuant to this
Section shall from and

36



--------------------------------------------------------------------------------



 



after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.
     2.13. Increase in Commitments.
     (a) Notice of Increase. Provided no Event of Default has occurred and is
then continuing and the Borrowers have not theretofore terminated or reduced the
Aggregate Commitments pursuant to Section 2.05, and subject to the terms and
conditions of this Section 2.13, upon notice to the Administrative Agent, the
Borrowers may increase the Aggregate Commitments under this Agreement and the
“Aggregate Commitments” (as defined therein) under the 364-Day Credit Agreement
to an aggregate amount, after giving effect to all such increases, that does not
exceed $5,000,000,000; provided that each increase shall be in a minimum amount
of $50,000,000. If such increase is to be effected in whole or in part through
an increase in the Commitment of one or more of the existing Lenders (it being
agreed that no existing Lender shall be obligated to increase its Commitment),
such notice shall be accompanied by a writing executed by each existing Lender
that has agreed to increase its Commitment, setting forth the amount of its
increased Commitment. If such increase is to be effected in whole or in part
through the addition of one or more Eligible Assignees as new Lenders, the
addition of each such Eligible Assignee as a new Lender shall be subject to the
consent of the Administrative Agent, the Fronting L/C Issuer and the Several L/C
Agent (to the extent that such consents would be required under Section 10.07(g)
if such Eligible Assignee were an assignee), which consents shall not be
unreasonably withheld or delayed, and such notice shall be accompanied by the
written agreement of each such Eligible Assignee to become a Lender, setting
forth the amount of its Commitment.
     (b) Assistance by Administrative Agent. The Administrative Agent agrees to
provide such assistance as the Borrowers may reasonably request in soliciting
increased Commitments from existing Lenders and/or Commitments from Eligible
Assignees.
     (c) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of each increase. The Administrative Agent shall promptly
notify the Borrowers and the Lenders (including any new Lenders) of the final
allocation of such increase and such Increase Effective Date. On or before such
Increase Effective Date, each Eligible Assignee that becomes a new Lender shall
execute a joinder agreement to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent is authorized
and directed to amend and distribute to the Lenders (including any new Lenders)
a revised Schedule 2.01 that gives effect to each increase in the Aggregate
Commitments and the allocation thereof among the Lenders (including any new
Lenders). As soon as practicable (with the intention of avoiding or minimizing
any additional amounts payable pursuant to Section 3.05), the applicable
Borrower or Borrowers shall prepay any Loans outstanding on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Pro Rata Shares arising from any nonratable increase in the
Commitments under this Section.
     (d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or Section 10.01 to the contrary.
     2.14. Non-NAIC Approved Banks. If, on or at any time after the Closing
Date, a Lender is not or ceases to be a NAIC Approved Bank, such Lender shall
promptly notify the Administrative Agent and the Borrowers thereof and, upon the
Borrowers’ request, (a) Bank of America will act as the Limited Fronting Lender
for such Lender with respect to any Several Letters of Credit issued during the
period

37



--------------------------------------------------------------------------------



 



that such Lender is a Non-NAIC Approved Bank (and/or as a Confirming Bank for
such Lender with respect to any Several Letters of Credit issued prior to such
Lender becoming an Non-NAIC Approved Bank), or (b) another Lender that is a NAIC
Approved Bank may agree to act as the Limited Fronting Lender for such Lender
with respect to any Several Letters of Credit issued during the period that such
Lender is a Non-NAIC Approved Bank (and/or as a Confirming Bank for such Lender
with respect to any Several Letters of Credit issued prior to such Lender
becoming an Non-NAIC Approved Bank) upon such terms and conditions as such
Non-NAIC Approved Bank and such other Lender may agree. If Bank of America or
such other Lender, as applicable, becomes a Confirming Bank, it shall enter into
a confirming bank agreement with such Non-NAIC Approved Bank upon such terms as
the applicable parties may agree (and furnish a copy thereof to the Borrowers
and the Administrative Agent). Each Lender (other than Bank of America) that
agrees to act as a Limited Fronting Lender and/or Confirming Bank for any
Non-NAIC Approved Bank shall promptly notify the Administrative Agent of such
agreement and of any termination or expiration of such agreement.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01. Taxes.
     (a) Any and all payments by or on account of any obligation of either
Borrower hereunder shall be made free and clear of and without deduction for any
Taxes; provided that if any Borrower shall be required to deduct any Taxes from
such payments, then (i) with respect to Indemnified Taxes and Other Taxes, the
sum payable shall be increased as necessary so that after making all required
deductions of Indemnified Taxes and Other Taxes (including deductions of
Indemnified Taxes and Other Taxes applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions of Taxes and (iii) such
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.
     (b) In addition, each Borrower shall pay any Other Taxes not paid pursuant
to Section 3.01(a)(iii) to the relevant Governmental Authority in accordance
with applicable Law.
     (c) Without duplication of amounts paid by such Borrower under
Section 3.01(a) or (b), each Borrower shall indemnify the Administrative Agent
and each Lender, within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of such Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest, additions to
tax and reasonable expenses arising therefrom or with respect thereto; provided,
that such Borrower shall not be obligated to make a payment pursuant to this
Section 3.01 in respect of penalties, interest and additions to tax attributable
to any Indemnified Taxes or Other Taxes, if (i) such penalties, interest and
additions to tax are attributable to the failure of the Administrative Agent or
such Lender, as the case may be, to pay amounts paid to the Administrative Agent
or such Lender by such Borrower (for Indemnified Taxes or Other Taxes) to the
relevant Governmental Authority within twenty (20) days after receipt of such
payment from such Borrower or (ii) such penalties, interest and additions to tax
are attributable to the gross negligence or willful misconduct of the
Administrative Agent or such Lender, as the case may be. Within forty-five
(45) days after the Administrative Agent or such Lender learns of the imposition
of Indemnified Taxes or Other Taxes, such Person shall give notice to the
relevant Borrower of the payment by the Administrative Agent or such Lender, as
the case may be, of such Indemnified Taxes or Other Taxes, and of the assertion
by any Governmental Authority that such Indemnified Taxes or Other Taxes are due
and payable, but the failure to give such notice shall not affect such
Borrower’s obligations

38



--------------------------------------------------------------------------------



 



hereunder to reimburse the Administrative Agent and such Lender for such
Indemnified Taxes or Other Taxes, except that such Borrower shall not be liable
for penalties, interest and other liabilities accrued or incurred after such
45-day period until such time as it receives the notice contemplated above,
after which time it shall be liable for penalties, interest and other
liabilities accrued or incurred prior to or during such 45-day period and
accrued or incurred after such receipt. Such Borrower shall not be liable for
any penalties, interest and other liabilities with respect to such Indemnified
Taxes or Other Taxes to the extent it has reimbursed the amount thereof to the
Administrative Agent or such Lender, as the case may be. A certificate as to the
amount of such payment or liability with reasonable supporting detail with
respect thereto delivered to the applicable Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (d) Within 30 days after any payment of Indemnified Taxes (or Other Taxes
if requested by the Administrative Agent) by the relevant Borrower to a
Governmental Authority, such Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent, provided that nothing in this
paragraph shall require any Borrower to make available its tax returns (or any
other information relating to its Taxes which it deems confidential).
     (e) Each Foreign Lender, before it signs and delivers this Agreement if
listed on the signature pages hereof, or before it becomes a Lender in the case
of each other Foreign Lender, shall provide each Borrower and the Administrative
Agent either (i) two accurate, complete and signed originals of either (x) IRS
Form W-8ECI or any successor form, or (y) IRS Form W-8BEN or IRS Form W-8IMY (on
behalf of itself and together with any other supporting documentation that is
required), or any successor form, in each case indicating that such Lender is on
the date of delivery thereof entitled to receive payments of interest hereunder
free from, or subject to a reduced rate of withholding of, United States Federal
income tax or (ii) in the case of such a Lender that is entitled to claim
exemption from withholding of United States Federal income tax under Section
871(h) or Section 881(c) of the Code with respect to payments of “portfolio
interest”, (x) a certificate to the effect that such Lender is (A) not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) not a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (C) not a controlled foreign corporation related to any Borrower within
the meaning of Section 881(c)(3)(C) of the Code and (y) two accurate, complete
and signed copies of IRS Form W-8BEN or IRS Form W-8IMY (on behalf of itself and
together with any other supporting documentation that is required), or any
successor Form. Each Foreign Lender shall deliver renewals or additional copies
of such forms (or successor forms) that are required to be delivered under this
Section 3.01(e) on or before the date that such form expires or becomes
obsolete. Each Lender that is not a Foreign Lender shall provide each Borrower
and the Administrative Agent, and the Administrative Agent shall provide each
Borrower, with two accurate, complete and signed originals of the IRS Form W-9,
properly certifying a complete exemption from U.S. backup withholding tax.
     (f) Each Lender on or prior to the date on which such Lender becomes a
Lender hereunder, and from time to time thereafter, either upon the request of
the Administrative Agent, either Borrower, or upon the expiration or
obsolescence of any previously delivered documentation, shall furnish to the
Administrative Agent and the Borrowers any documentation that is required under
the Code or applicable Treasury regulations (including any documentation that is
required as a result of a change in law occurring after the date hereof) to
enable the Borrowers or the Administrative Agent to determine and execute their
respective obligations, duties and liabilities with respect to FATCA, including
but not limited to any Taxes any of them may be required to withhold in respect
of FATCA.

39



--------------------------------------------------------------------------------



 



     (g) The Administrative Agent shall, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrowers are not required to pay additional
amounts under this Section 3.01.
     (h) If the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent or any Borrower did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent or such Borrower, as the case may be, fully
for all amounts paid, directly or indirectly, by the Administrative Agent or
such Borrower, as the case may be, as tax, withholding therefor, or otherwise,
including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent or such Borrower, as
the case may be under this paragraph (h), together with all costs and expenses
related thereto (including attorneys’ fees and time charges of attorneys for the
Administrative Agent or such Borrower, as the case may be, which attorneys may
be employees of the Administrative Agent or such Borrower, as the case may be).
The obligations of the Lenders under this paragraph (h) shall survive the
payment of the Obligations and the termination of this Agreement.
     (i) If the Administrative Agent or any Lender determines, in its good faith
judgment, that it has actually received or realized any refund of tax or any
reduction of its tax liabilities or otherwise recovered any amount in connection
with any deduction or withholding or payment of any additional amount by any
Borrower pursuant to Section 3.04 or this Section 3.01, such Person shall
reimburse such Borrower within 45 days in an amount equal to the net benefit,
after tax, of such refund, reduction or recovery, and net of all reasonable
out-of-pocket expenses incurred by such Person in connection with such refund,
reduction or recovery; provided, that nothing in this paragraph (i) shall
require any Person to make available its tax returns (or any other information
relating to its taxes which it deems to be confidential). In the event that the
reimbursement described in the preceding sentence is determined to have been
paid to any Borrower in error, such Borrower shall return such amount to the
applicable Person within 45 days of when such Person is required to repay such
refund of tax or is not entitled to such reduction of, or credit against, its
tax liabilities. If the Administrative Agent or any Lender shall become aware
that it is entitled to receive a refund or direct credit in respect of
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts, it
shall promptly notify such Borrower of the availability of such refund or direct
credit and shall, within 45 days after receipt of a request for such by such
Borrower (whether as a result of notification that it has made of such to such
Borrower or otherwise), make a claim to such Governmental Authority for such
refund or direct credit and contest such Indemnified Taxes, Other Taxes or
liabilities if (i) such Borrower has agreed in writing to pay all of such
Lender’s or the Administrative Agent’s reasonable out-of-pocket costs and
expenses relating to such claim or contest, and (ii) such Lender or the
Administrative Agent determines, in its good faith judgment, that it would not
be materially disadvantaged or prejudiced as a result of such claim or contest
(it being understood that the mere existence of fees, charges, costs or expenses
that such Borrower has offered and agreed to pay on behalf of such Lender or the
Administrative Agent shall not be deemed to be materially disadvantageous to
such Person).
     (j) Notwithstanding any other provision, the Borrowers shall not be
required to indemnify or make any additional payment under this Agreement to any
Person with respect to any Excluded Taxes.
     3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the applicable
Borrower through the

40



--------------------------------------------------------------------------------



 



Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and such
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all its Eurodollar Rate Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
     3.03. Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Borrowing, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Borrowing
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrowers and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, any Borrower may revoke any pending request by it for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
     3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation by any Governmental Authority of any Law
after the Closing Date, or such Lender’s compliance with any request, guideline
or directive of any Governmental Authority made or issued after the Closing
Date, there shall be any increase in the cost to such Lender of agreeing to make
or making, funding or maintaining Eurodollar Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized, or in which its principal office is located or has its
Lending Office (or in the case of a jurisdiction (or any political subdivision
thereof) that imposes taxes on the basis of management or control or other
concept of principal office or residence, the jurisdiction (or any political
subdivision thereof) in which such Lender is so resident), and (iii) reserve
requirements utilized, as to Eurodollar Rate Loans, in the determination of the
Eurodollar Rate or reserves described in Section 3.04(c)), then from time to
time within thirty days after demand of such Lender (with a copy of such demand
to the Administrative Agent) in accordance with Section 3.06, the applicable
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation by any
Governmental Authority thereof, or compliance by such Lender (or its Lending
Office) with any request, guideline or directive of any Governmental Authority
made or issued after the Closing Date, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations

41



--------------------------------------------------------------------------------



 



hereunder (taking into consideration its policies with respect to capital
adequacy and such Lender’s desired return on capital), then from time to time
within thirty days after demand of such Lender (with a copy of such demand to
the Administrative Agent) in accordance with Section 3.06, the Borrowers shall
jointly and severally pay to such Lender such additional amounts as will
compensate such Lender for such reduction.
     (c) The Daily Floating Eurodollar Rate shall be adjusted by the
Administrative Agent to reflect the actual cost of any required reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or liabilities (as determined by the Administrative Agent in good faith, which
determination shall be conclusive).
     3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, each Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense (excluding any loss of anticipated profits or loss of margin) incurred
by it as a result of:
     (a) except as a result of circumstances set forth in Section 3.02, any
continuation, conversion, payment or prepayment of any Loan to it other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan (except by a Defaulting
Lender) on a day other than the last day of the Interest Period therefor as a
result of a request by such Borrower pursuant to Section 10.15;
     including any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained.
     For purposes of calculating amounts payable by any Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     3.06. Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for such claim and a calculation of the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrowers may replace such Lender in accordance with Section 10.15.
     3.07. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

42



--------------------------------------------------------------------------------



 



ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     On the Closing Date and, except with respect to Section 4.04(c) and Section
4.06, on the date of each Borrowing or L/C Credit Extension, each Borrower
represents and warrants to the Lenders, as to itself and its Subsidiaries, as
applicable, that:
     4.01. Organization; Powers. MetLife and each of its Material Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
     4.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by each
Borrower and constitutes a legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The Support Agreement (a true
and correct copy of which has been made available to the Lenders) has been duly
executed and delivered by and constitutes a legal, valid and binding obligation
of the Company and Funding, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) the charter, by-laws
or other organizational documents of any Borrower or (ii) any law, rule or
regulation or any order of any Governmental Authority applicable to any
Borrower, and (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by any Borrower,
except, in the case of clauses (b)(ii) and (c) above, to the extent that such
violations or defaults, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Change.
     4.04. Financial Condition; No Material Adverse Change.
     (a) MetLife has heretofore furnished to the Lenders its audited
consolidated balance sheet and statements of earnings, equity and cash flows as
of and for the fiscal year ended December 31, 2009, reported on by independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
MetLife and its Consolidated Subsidiaries, as of the date thereof and for such
fiscal year, in accordance with GAAP.
     (b) MetLife has heretofore furnished to each of the Lenders the annual
Statutory Statement of the Company as at and for the year ended December 31,
2009, as filed with the Applicable Insurance Regulatory Authority. Such
Statutory Statement presents fairly, in all material respects, the financial
position and results of operations of the Company, as of the date thereof and
for such year, in accordance with SAP.

43



--------------------------------------------------------------------------------



 



     (c) Since December 31, 2009, there has been no material adverse change in
the business, assets, property or financial condition of MetLife and its
Subsidiaries taken as a whole from that set forth in the respective financial
statements referred to in Sections 4.04(a) and 4.04(b).
     4.05. Properties.
     (a) MetLife and each of its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for defects in title that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Change.
     (b) MetLife and each of its Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by MetLife and its
Material Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Change.
     4.06. Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting MetLife or any of its Material Subsidiaries
(i) as to which there would reasonably be expected to be an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Change, neither MetLife nor any of its Material
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability, or
(iv) knows of any basis for any Environmental Liability.
     4.07. Compliance with Laws and Agreements. Each of MetLife and its Material
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change. No Default has occurred and is
continuing.
     4.08. Investment Company Status. Neither MetLife nor any of its Material
Subsidiaries (other than Funding) is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, and Funding is
an “investment company” as defined in such Act that is exempt from all of the
provisions of such Act.
     4.09. Taxes. Each of MetLife and its Subsidiaries has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which MetLife or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Change.

44



--------------------------------------------------------------------------------



 



     4.10. ERISA. (a) Each Plan is in compliance in all material respects with,
and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law;
(b) neither Borrower nor any ERISA Affiliate thereof has, or at any time during
the five immediately preceding plan years has had, an obligation to contribute
to a Multiemployer Plan, has completely or partially withdrawn from a
Multiemployer Plan; or has any Withdrawal Liability, contingent or otherwise, to
a Multiemployer Plan; and (c) no ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Change.
     4.11. Disclosure. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that such projections and
forecasts are subject to uncertainties and contingencies and no assurances can
be given that such projections or forecasts will be realized).
     4.12. Margin Stock. No part of the proceeds of any Loan made hereunder and
no Letter of Credit issued hereunder will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the FRB, including Regulations U and X. After the application of the proceeds
of any Loan made hereunder or the use of any Letter of Credit issued hereunder,
not more than 25% of the value (as determined by any reasonable method) of the
assets of any of the Borrowers is represented by Margin Stock.
ARTICLE V.
CONDITIONS TO CREDIT EXTENSIONS
     5.01. Closing Date. The obligations of the Lenders to make Loans and of the
Fronting L/C Issuer and the Lenders to make L/C Credit Extensions hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.01):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received opinions, addressed to it
and the Lenders and dated the Closing Date, of counsel to the Borrowers,
substantially in the form of Exhibit D-1 and Exhibit D-2, and covering such
other matters relating to the Borrowers, this Agreement or the Transactions as
the Required Lenders shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent, its counsel or any Lender may
reasonably request relating to the organization, existence and good standing of
each of the Borrowers, the authorization of the Transactions and any other legal
matters relating to each of the Borrowers, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

45



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, all upfront fees
payable to the Lenders and to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.
     (e) The Existing Credit Agreements shall have been terminated and all
obligations thereunder (other than the Existing Letters of Credit) shall have
been repaid in full.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
     5.02. Each Credit Event. The obligation of each Lender to make any Loan or
of the Fronting L/C Issuer and each Lender, as applicable, to make any L/C
Credit Extension is subject to the satisfaction of the following conditions:
     (a) The representations and warranties of each of the Borrowers set forth
in this Agreement (other than, after the Closing Date, in Section 4.04(c) and in
Section 4.06) shall be true and correct on and as of the date of such Borrowing
or L/C Credit Extension.
     (b) At the time of and immediately after giving effect to such Borrowing or
L/C Credit Extension, no Default shall have occurred and be continuing.
     (c) At the time of and immediately after giving effect to such Borrowing or
L/C Credit Extension, no default or event or condition which constitutes a
default or which upon notice, lapse of time or both would, unless cured or
waived, become a default shall have occurred and be continuing under the Support
Agreement.
     (d) The applicable Borrower is authorized to perform its obligations in
respect of the proposed Borrowing or L/C Credit Extension.
     Each Borrowing or L/C Credit Extension shall be deemed to constitute a
representation and warranty by each Borrower on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     Until the Commitments and all Letters of Credit have expired or been
terminated and the principal of and interest on each Loan and each Unreimbursed
Amount and all interest and fees payable hereunder shall have been paid in full,
each Borrower covenants and agrees with the Lenders that:
     6.01. Financial Statements and Other Information. MetLife will furnish to
the Administrative Agent and each Lender:
     (a) (i) as soon as available, but not later than 60 days (or such other
period as may be prescribed under the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder) after the end of
each fiscal year of MetLife, copies of MetLife’s annual report on Form 10-K as
filed with the SEC for such fiscal year; and (ii) as soon as available, but not
later than 40 days (or such other period as may be prescribed under the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC thereunder) after the end of each of the first three fiscal quarters of
each fiscal year of MetLife, copies of MetLife’s quarterly report on Form 10-Q
as filed with the SEC for such

46



--------------------------------------------------------------------------------



 



fiscal quarter, in each case certified by an appropriate Financial Officer as
being the complete and correct copies of the statements on such forms furnished
by MetLife to the SEC, it being understood that, in each case, the
Administrative Agent shall be entitled to rely on any certification pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002, as amended, by the chief
financial officer of MetLife that accompanies such annual and quarterly reports;
     (b) concurrently with any delivery of financial statements under clause (a)
above or clause (c) or (d) below, a certificate of a Financial Officer of
MetLife (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 7.04 (provided that
statements delivered under clause (c) or (d) below shall not be required to be
accompanied by such calculations), and (iii) stating whether any change in GAAP
or SAP, as the case may be, or in the application thereof has occurred since the
date of the most recently delivered financial statements and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (c) within five days after filing with the Applicable Insurance Regulatory
Authority and in any event within 60 days after the end of each year, the annual
Statutory Statement of the Company for such year, certified by one of its
Financial Officers as presenting fairly in all material respects the financial
position of the Company for such year in accordance with SAP;
     (d) within five days after filing with the Applicable Insurance Regulatory
Authority and in any event within 60 days after the end of each of the first
three quarterly periods of each year, the quarterly Statutory Statement of the
Company for such period, certified by one of its Financial Officers as
presenting fairly in all material respects the financial position of the Company
for such period in accordance with SAP;
     (e) within five days after any change in a Debt Rating for MetLife, notice
of such change;
     (f) within ten days after knowledge of the occurrence of any ERISA Event, a
description of such ERISA Event; and
     (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of MetLife or
any of its Material Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
     Documents required to be delivered pursuant to Section 4.04 or Section 6.01
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provide a link thereto on the Borrowers’ website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrowers’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: the Borrowers shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrowers shall be required to provide paper
copies or copies in pdf format of the certificate required by Section 6.01(b) to
the Administrative Agent. Except for such certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the

47



--------------------------------------------------------------------------------



 



Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrowers hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders, the Fronting L/C Issuer and
the Several L/C Agent materials and/or information provided by or on behalf of
the Borrowers hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Fronting L/C
Issuer, the Several L/C Agent and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrowers or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.
     6.02. Notices of Defaults. The Borrowers will furnish to the Administrative
Agent and each Lender prompt written notice of the occurrence of any Default.
Each such notice shall be accompanied by a statement of a Financial Officer or
other executive officer of MetLife setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     6.03. Existence; Conduct of Business. MetLife will, and will cause each of
its Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, other than those whose loss, in each case, would not reasonably be
expected to result in a Material Adverse Change; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Section 7.02.
     6.04. Payment of Obligations. MetLife will, and will cause each of its
Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its obligations, including Tax liabilities, that, if not paid, could
result in a Material Adverse Change, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) MetLife
or such Material Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Change.
     6.05. Maintenance of Properties; Insurance. MetLife will, and will cause
each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear excepted) except to the extent that failure to do so
could not be reasonably expected to result in a Material Adverse Change, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies of similar size engaged in the same or similar businesses operating
in the same or similar locations.

48



--------------------------------------------------------------------------------



 



     6.06. Books and Records; Inspection Rights. MetLife will, and will cause
each of its Material Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. MetLife will, and will cause each of
its Material Subsidiaries to, permit any representative designated by the
Administrative Agent (and, if a Default shall have occurred and be continuing,
any representatives reasonably designated by any Lender), upon reasonable prior
notice and during normal business hours, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition (insofar as they relate to this Agreement) with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested. Such inspection rights are subject to the
provisions of Section 10.08 and applicable Law and shall not extend to trade
secrets of MetLife or its Subsidiaries, to information covered by
attorney-client or other privilege or to information subject to third party
confidentiality agreements or privacy rights.
     6.07. Compliance with Laws. MetLife will, and will cause each of its
Material Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.
     6.08. Use of Proceeds. The proceeds of the Loans made hereunder and the
Letters of Credit issued hereunder will be used only for the general corporate
purposes (including, without limitation, in the case of Loans, to back up
commercial paper and, in the case of Letters of Credit, to support variable
annuity policy and reinsurance reserve requirements) of MetLife and its
Subsidiaries in the ordinary course of business; provided that no part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the FRB, including Regulations U and X; provided further that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any such proceeds.
     6.09. Support Agreement. Funding will, and MetLife will cause the Company
to, (a) maintain the Support Agreement in full force and effect, and comply with
the provisions thereof, and (b) not modify, supplement or waive any of its
provisions without the prior consent of the Administrative Agent (with the
approval of the Required Lenders); provided that any modification, supplement or
waiver that reduces or impairs the support provided to Funding shall require the
approval of all Lenders.
ARTICLE VII.
NEGATIVE COVENANTS
     Until the Commitments and all Letters of Credit have expired or terminated
and the principal of and interest on each Loan and each Unreimbursed Amount and
all interest and fees payable hereunder have been paid in full, each Borrower
covenants and agrees with the Lenders that:
     7.01. Liens. Neither of the Borrowers will create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof (other than any assignment or sale of such
income, revenues or rights in connection with the sale, assignment or transfer
of the underlying property or asset), except:
     (a) Permitted Encumbrances and Liens, if any, provided hereunder (including
with respect to Cash Collateral and Risk Participation Cash Collateral);
     (b) any Lien existing on any property or asset prior to the acquisition
thereof by such Borrower; provided that (i) such Lien is not created in
contemplation of or in connection with such

49



--------------------------------------------------------------------------------



 



acquisition, (ii) such Lien shall not apply to any other property or assets of
such Borrower, and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition;
     (c) Liens on assets acquired, constructed or improved by such Borrower;
provided that (i) such Liens and the Indebtedness secured thereby are incurred
prior to or within 360 days after such acquisition or the completion of such
construction or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such assets, and
(iii) such Liens shall not apply to any other property or assets of such
Borrower;
     (d) Liens on any property or assets of any Person existing at the time such
Person is merged or consolidated with or into such Borrower, and not created in
contemplation of such event;
     (e) Liens on any real property and personal property relating thereto
securing Indebtedness in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property and personal property relating
thereto directly securing such Indebtedness or (ii) such holder may not under
the instrument creating the Lien or providing for the Indebtedness secured by
the Lien collect by levy of execution or otherwise against assets or property of
such Borrower (other than such real property and personal property relating
thereto directly securing such Indebtedness) if such Borrower fails to pay such
Indebtedness when due and such holder obtains a judgment with respect thereto,
except for recourse obligations that are customary in “non-recourse” real estate
transactions;
     (f) Liens arising out of Securities Transactions entered into in the
ordinary course of business and on ordinary business terms;
     (g) Liens arising out of any real estate sale/leaseback transactions;
     (h) Liens arising in connection with Swap Contracts;
     (i) Liens on securities owned by such Borrower which are pledged to the
Federal Home Loan Bank Board (the “FHLBB”) to secure loans made by the FHLBB to
such Borrower in the ordinary course of business and on ordinary business terms;
     (j) Liens on securities owned by, or obligations owed to, such Borrower
that directly or indirectly secure funding agreements issued by MetLife or any
Subsidiary of MetLife (each a “MetLife Entity”), which funding agreements
directly or indirectly secure, or provide for, the repayment of amounts that a
MetLife Entity has received from the proceeds of securities issued by a
special-purpose vehicle formed for the purpose of issuing such securities;
provided that at the time of issuance such securities had a rating by a
nationally recognized rating agency higher than that which unsecured long-term
debt securities issued by the MetLife Entity that is the issuer of the
applicable funding agreement would have had;
     (k) Liens on cash or securities owned by such Borrower that directly or
indirectly secure demand notes executed and contributed by such Borrower to
brokers or dealers that are Affiliates of MetLife, which demand notes evidence
obligations of such Borrower to provide funds to such brokers or dealers for the
purpose of enabling such brokers or dealers to satisfy net capital requirements
established by applicable Law;

50



--------------------------------------------------------------------------------



 



     (l) Liens, assignments or sales not otherwise permitted by this
Section 7.01 arising in the ordinary course of the business of such Borrower
that do not secure any Indebtedness; provided that the obligations secured by
such Liens shall not exceed $4,200,000,000 at any one time outstanding;
     (m) Liens, assignments or sales not otherwise permitted by this
Section 7.01; provided that the aggregate principal amount of the Indebtedness
secured by such Liens shall not exceed $5,400,000,000 at any one time
outstanding; and
     (n) any extension, renewal or replacement of the foregoing; provided that
the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or assets (other than a substitution of like assets) unless such
additional Indebtedness or assets would have been permitted in connection with
the original creation, incurrence or assumption of such Lien.
     7.02. Fundamental Changes.
     (a) No Borrower will, and MetLife will not permit the Company to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets (excluding (i) assets sold or disposed of in the ordinary course of
business and (ii) assets sold or disposed of between or among MetLife and its
direct and indirect wholly-owned Subsidiaries), or (in the case of MetLife) all
or any substantial part of the stock of Funding or the Company (in each case
whether now owned or hereafter acquired), or liquidate or dissolve; provided,
however, that all or a substantial part of the stock of Funding may be
transferred so long as it remains directly or indirectly held by MetLife; and
provided further, that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (A) any
Subsidiary of a Borrower or the Company, as the case may be, may merge into such
Borrower or the Company, as the case may be, in a transaction in which such
Borrower or the Company, as the case may be, is the surviving corporation, (B)
Funding may sell, transfer, lease or otherwise dispose of its assets to MetLife
or the Company, including via liquidation, so long as MetLife or the Company
expressly assumes the obligations of Funding hereunder and under any promissory
notes issued hereunder, and (C) a Borrower or the Company, as the case may be,
may merge or consolidate with any other Person if such Borrower or the Company,
as the case may be, is the surviving corporation.
     (b) MetLife will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than (i) businesses of
the type conducted by MetLife or any of its Subsidiaries (or, upon its
acquisition, by Alico or any of its subsidiaries) on the date of execution of
this Agreement and businesses reasonably related thereto and (ii) businesses
financial in nature.
     7.03. Transactions with Affiliates. MetLife will not, and will not permit
any of its Material Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions (other than service
arrangements) with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to MetLife or
such Material Subsidiary than could be obtained on an arm’s length basis from
unrelated third parties, and (b) transactions between or among MetLife and its
direct or indirect Subsidiaries.
     7.04. Consolidated Net Worth. MetLife will not permit its Consolidated Net
Worth, calculated as of the last day of each fiscal quarter, to be less than
$29,000,000,000.

51



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT
     8.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:
     (a) any Borrower shall fail to pay any principal of any Loan made to it
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise or shall fail to
pay any Unreimbursed Amount at or prior to the time such payment is due;
     (b) any Borrower shall fail to pay any interest on any Loan made to it or
on any Unreimbursed Amount owing by it or any fee or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
MetLife or any of its Material Subsidiaries in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
     (d) (i) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.01, 6.02 or 6.06, and such failure
shall continue unremedied for a period of five Business Days after notice
thereof from the Administrative Agent to the relevant Borrower (which notice
will be given at the request of any Lender); or (ii) any Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 6.03 or 6.09 or in Article VII;
     (e) any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
relevant Borrower (which notice will be given at the request of any Lender);
     (f) MetLife or any of its Material Subsidiaries (i) shall fail to make any
payment (whether of principal or interest and regardless of amount) on Material
Indebtedness, when and as the same shall become due and payable and such failure
shall continue after (A) the end of the grace period for such payment if such
payment has a grace period or (B) two Business Days after MetLife or such
Material Subsidiary is given notice of such failure if such payment does not
have a grace period, (ii) shall fail to make when due one or more required
payments under one or more Swap Contracts, as to which an Early Termination has
not occurred, in an aggregate amount exceeding $100,000,000, if MetLife or such
Material Subsidiary would owe a Material Unpaid Swap Indebtedness in an
aggregate principal amount exceeding $750,000,000 upon an Early Termination of
such Swap Contracts, and such failure shall continue after (A) the end of the
grace period for such payment if such payment has a grace period or (B) two
Business Days after MetLife or such Material Subsidiary is given notice of such
failure if such payment does not have a grace period (for the avoidance of
doubt, excluding any amount the payment of which is being disputed by MetLife or
such Material Subsidiary in good faith in accordance with the dispute resolution
procedures provided for in connection with such Swap Contracts, so long as
adequate reserves with respect thereto are set aside in accordance with GAAP),
or (iii) shall fail to pay when due Material Unpaid Swap Indebtedness in an
aggregate principal amount exceeding $750,000,000;
     (g) any event or condition occurs that results in Material Indebtedness of
MetLife or any of its Material Subsidiaries becoming due prior to the scheduled
maturity of such Material Indebtedness;

52



--------------------------------------------------------------------------------



 



provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of MetLife or any of its Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Debtor Relief Laws now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for MetLife or any or its Material Subsidiaries
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
     (i) MetLife or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Laws now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for MetLife or any or
its Material Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing;
     (j) MetLife or any of its Material Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $750,000,000 (or its equivalent in any other currency) shall be
rendered against MetLife, any Material Subsidiary of MetLife or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in an accrued liability of MetLife and
its Material Subsidiaries in an aggregate amount exceeding $750,000,000
(calculated using methods employed under ERISA for purposes of determining the
amount of additional funding required) in any year; or
     (m) an “Event of Default” (as defined therein) shall occur and be
continuing under the 364-Day Credit Agreement.
     8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, with notice to the Borrowers, take any or all
of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the Fronting L/C Issuer or each Lender, as applicable, to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

53



--------------------------------------------------------------------------------



 



     (c) require that each Borrower Cash Collateralize its L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
     provided, however, that upon the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans to any Borrower
and any obligation of the Fronting L/C Issuer or each Lender, as applicable, to
make L/C Credit Extensions to the Borrowers shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations of any Borrower shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of such Borrower’s Obligations
constituting fees, indemnities, expenses and other amounts (including all fees,
expenses and disbursements of counsel and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of such Borrower’s Obligations
constituting fees, indemnities and other amounts (other than principal,
interest, Commitment Fees and Letter of Credit Fees) payable to the Lenders
(including all fees, expenses and disbursements of counsel and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of such Borrower’s Obligations
constituting accrued Letter of Credit Fees, Commitment Fees and unpaid interest
on the Loans and any Unreimbursed Amounts, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
     Fourth, to payment of that portion of such Borrower’s Obligations
constituting unpaid principal of the Loans and any Unreimbursed Amounts, ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the Fronting L/C
Issuer or the Lenders, as applicable, to Cash Collateralize that portion of such
Borrower’s L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to such Borrower or as otherwise required by Law.
     Amounts used to Cash Collateralize the aggregate undrawn amount of Letters
of Credit pursuant to clause Fifth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

54



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01. Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     (b) The Fronting L/C Issuer and the Several L/C Agent, as applicable, shall
act on behalf of the Lenders with respect to the Fronted Letters of Credit or
the Several Letters of Credit, as applicable, and the documents associated
therewith, and the Fronting L/C Issuer and the Several L/C Agent, as applicable,
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Fronting L/C Issuer or the Several L/C Agent, as applicable, in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
and in the definition of “Agent-Related Person” included the Fronting L/C Issuer
and the Several L/C Agent with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Fronting L/C Issuer and the
Several L/C Agent, as applicable.
     9.02. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible to the Lenders for the
negligence or misconduct of any agent or attorney-in-fact selected by the
Administrative Agent in good faith after due inquiry.
     9.03. Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Borrower or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Borrower or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or Participant to ascertain or to inquire as to the
observance or performance of any of the agreements

55



--------------------------------------------------------------------------------



 



contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any Affiliate
thereof.
     9.04. Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.
     9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders or the Fronting L/C
Issuer or the Several L/C Agent, as applicable, unless the Administrative Agent
shall have received written notice from a Lender or a Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.
     9.06. Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder. Each Lender also represents

56



--------------------------------------------------------------------------------



 



that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Borrowers or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
     9.07. Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Borrower and without limiting the obligation of any Borrower to do
so), pro rata, and hold harmless each Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided, however, that (a) no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct,
provided, however, that no action taken in accordance with the express
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section, and (b) no Lender
shall be liable for the payment of any Indemnified Liabilities pursuant to this
Section unless such Indemnified Liabilities were incurred by the Administrative
Agent in its capacity as such or by another Agent-Related Person acting for the
Administrative Agent in such capacity. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including all fees, expenses and
disbursements of counsel) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.
     9.08. Administrative Agent in its Individual Capacity. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Borrowers and their respective Affiliates as though Bank of America
were not the Administrative Agent, the Fronting L/C Issuer or the Several L/C
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans and L/C Credit Extensions, Bank of America shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, the Fronting L/C Issuer
or the Several L/C Agent, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.
     9.09. Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers.
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a

57



--------------------------------------------------------------------------------



 



successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrowers at all times other than during the
existence of an Event of Default (which consent of the Borrowers shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent, the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent (other than to continue to hold any Cash Collateral or Risk Participation
Cash Collateral until such time as a successor administrative agent is
appointed) shall be terminated without any other or further act or deed on the
part of such retiring Administrative Agent or any other Lender. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX and Section 10.05 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
administrative agent as provided for above.
     9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.08 and 10.05)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

58



--------------------------------------------------------------------------------



 



     9.11. Other Agents; Joint Lead Arrangers and Book Managers. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
     10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 5.01 without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or Unreimbursed Amount, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the applicable Borrower to pay interest or Letter of
Credit Fees at the Default Rate;
     (e) change Section 2.12 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     and, provided further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Fronting L/C Issuer, the Several L/C Agent
or each Limited Fronting Lender, as applicable, in addition to the Lenders
required above, affect the rights or duties of the Fronting L/C Issuer, the
Several L/C Agent or such Limited Fronting Lender, as applicable, under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iii) Section 10.07(h) may not be
amended, waived or otherwise modified without the

59



--------------------------------------------------------------------------------



 



consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders may be
effected with the consent of all Lenders other than Defaulting Lenders), except
that (A) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, and (B) any waiver, amendment or
other modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
     10.02. Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile or other electronic transmission). All such written notices shall be
mailed certified or registered mail, faxed or delivered to the applicable
address, facsimile number or (subject to Subsection (b) below) electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrowers, the Administrative Agent, the Fronting L/C Issuer
or the Several L/C Agent, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent , the Fronting L/C Issuer and the Several L/C Agent.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b). Each Lender agrees to notify the Administrative Agent from time
to time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent to such Lender and
(ii) accurate wire instructions for such Lender.
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, the Fronting L/C Issuer or the Several L/C Agent
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

60



--------------------------------------------------------------------------------



 



     (c) Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any Agent-Related Person (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Fronting
L/C Issuer, the Several L/C Agent or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, the Fronting L/C Issuer, the Several L/C Agent or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.
     (e) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or in pdf format. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Borrowers, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (f) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) reasonably believed by them to be genuine and to have
been given by or on behalf of the Borrowers even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied

61



--------------------------------------------------------------------------------



 



from any confirmation thereof. The Borrowers shall jointly and severally
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice reasonably believed by it to be genuine and to have been given by or on
behalf of the Borrowers. All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
     10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04. Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Borrowers (and
any Applicant that is not a Borrower) shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders, the Fronting L/C Issuer,
the Several L/C Agent, and any Limited Fronting Lender; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Fronting L/C Issuer, the Several L/C Agent or any Limited Fronting
Lender, as applicable, from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Fronting L/C Issuer, Several L/C Agent, or
Limited Fronting Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrowers under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
     10.05. Costs, Expenses and Indemnification.
     (a) Each Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Agent-Related Persons, including
reasonable fees, expenses and disbursements of one law firm, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or L/C Obligations.
     (b) Each Borrower shall indemnify the Administrative Agent, each Lender,
the Fronting L/C Issuer, the Several L/C Agent and the directors, officers,
employees, agents, advisors and Affiliates of any

62



--------------------------------------------------------------------------------



 



of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including, without
limitation, the reasonable fees, charges and disbursements of one counsel for
the Indemnitees, unless the Indemnitees have conflicting interests that cannot
reasonably be represented by one counsel, in which case such expenses shall
include the reasonable fees, charges and disbursements of no more than such
number of counsels as are necessary to represent such conflicting interests)
incurred by any Indemnitee or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, or the performance by the parties hereto of their respective
obligations hereunder or thereunder, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Fronting L/C Issuer or Several L/C Agent to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory, and
regardless of whether any Indemnitee is a party thereto (collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee,
(y) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from a breach in bad faith by an
Indemnitee in any material respect of such Indemnitee’s obligations hereunder or
under any other Loan Document, or (z) result from any action, suit, proceeding
or claim solely among Indemnitees brought by any Indemnitee against any other
Indemnitee that does not involve an act or omission (or alleged act or omission)
by the Borrowers or any of the Borrowers’ affiliates.
     (c) To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent under paragraph (a) or (b) of this
Section 10.05, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrowers shall not
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan, any Letter of Credit or the use
of the proceeds thereof.
     (e) No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement.
     (f) The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     10.06. Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Fronting L/C Issuer, the Several L/C Agent, any
Limited Fronting Lender, the Administrative Agent or any Lender, or the Fronting
L/C Issuer, the Several L/C Agent, any Limited Fronting Lender, the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set

63



--------------------------------------------------------------------------------



 



aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Fronting L/C Issuer, the Several L/C Agent, such
Limited Fronting Lender, or such Lender in its discretion) to be repaid to a
trustee, rehabilitator, conservator, custodian, liquidator, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent (for the account of the applicable Person) upon demand its applicable
share of any amount so recovered from or repaid by the applicable party, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
     10.07. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their respective rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of Subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of Subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of Subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Subsection (b), participations in L/C Obligations, whether as an issuer or a
participant) at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans and L/C Obligations at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans and L/C Obligations outstanding thereunder) subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, the risk
participations in Letters of Credit and the Commitment assigned; (iii) any
assignment of a Commitment must be approved by the Administrative Agent and the
Fronting L/C Issuer or the Several L/C Agent, as applicable (which approvals
shall not be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the assignment shall contain a
representation by the Eligible Assignee to the effect that none of the
consideration used to make the

64



--------------------------------------------------------------------------------



 



purchase of the Commitment and Loans and L/C Obligations under the applicable
Assignment and Assumption constitutes “plan assets” as defined under ERISA and
that the rights and interests of the Eligible Assignee in and under the Loan
Documents will not be “plan assets” under ERISA; and (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with, unless waived by the Administrative Agent in its
sole discretion, a processing and recordation fee in the amount of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Subsection (c) of this Section 10.07, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have (in addition to any such rights or
obligations then otherwise held by it) the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Subsection (d) of this Section 10.07.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or other
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
     (d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Borrower or any of a Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations, whether as an issuer or a participant) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to Subsection
(e) of this Section 10.07, the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Subsection (b) of this Section. To the

65



--------------------------------------------------------------------------------



 



extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.12 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of each of the
Borrowers (solely for tax purposes), maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation under this Agreement is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or such disclosure
is otherwise required in connection with compliance with the Code. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01 as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the Fronting L/C Issuer and the
Several L/C Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (A) any Borrower, (B) any of the Borrowers’ Affiliates or
Subsidiaries, (C) any Person who does not have, or whose direct or indirect
parent does not have, at the effective time of an assignment pursuant to this
Section 10.07, a long term unsecured non-credit enhanced senior debt rating from
S&P of at least A+ or from Moody’s of at least A1 (unless such Person is
otherwise acceptable to the Administrative Agent and the Arrangers), or (D) a
Person who is a Non-NAIC Approved Bank at the effective time of the assignment
pursuant to this Section 10.07 (unless such Person is otherwise acceptable to
the Administrative Agent and Bank of America).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

66



--------------------------------------------------------------------------------



 



     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan or any L/C Obligation and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.11(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including their obligations under Section 3.04), (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of, the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
Subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrowers
and the Lenders, resign as the Fronting L/C Issuer and/or the Several L/C Agent.
In the event of any such resignation as Fronting L/C Issuer and/or the Several
L/C Agent, the Borrowers shall be entitled to appoint from among the Lenders a
successor Fronting L/C Issuer and/or the Several L/C Agent hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as Fronting L/C Issuer and/or the
Several L/C Agent. If Bank of America resigns as Fronting L/C Issuer and/or the
Several L/C Agent, it shall retain all the rights and obligations of the
Fronting L/C Issuer and/or the Several L/C Agent hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Fronting L/C Issuer and/or the Several L/C Agent and all L/C Obligations with
respect thereto. Upon the appointment of a successor Fronting L/C Issuer and/or
the Several L/C Agent and the receipt of any necessary approvals from any
beneficiaries of any Letters of Credit and any insurance regulatory authorities,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Fronting L/C Issuer and/or the
Several L/C Agent and (b) the successor Fronting L/C Issuer and/or the Several
L/C Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

67



--------------------------------------------------------------------------------



 



10.08. Confidentiality. Each of the Administrative Agent, the Fronting L/C
Issuer, the Several L/C Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of any Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section by such
Person or (y) becomes available to the Administrative Agent, the Fronting L/C
Issuer, the Several L/C Agent or any Lender on a nonconfidential basis from a
source other than any Borrower. In the event that the Administrative Agent, the
Fronting L/C Issuer, the Several L/C Agent or any Lender becomes legally
compelled to disclose any confidential Information pursuant to paragraph (c) of
this Section 10.08, the Administrative Agent, the Fronting L/C Issuer, the
Several L/C Agent or such Lender shall, to the extent permitted by law, give
prompt written notice of that fact to the Borrowers prior to the disclosure so
that the Borrowers may seek an appropriate remedy to prevent or limit such
disclosure and the Administrative Agent, the Fronting L/C Issuer, the Several
L/C Agent or such Lender shall cooperate reasonably (at the expense of the
Borrowers) with the Borrowers in seeking such remedy. For purposes of this
Section, “Information” means all information received from any Borrower or any
of its Subsidiaries relating to any Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the Fronting L/C Issuer, the Several L/C Agent or any
Lender on a nonconfidential basis prior to disclosure by any Borrower or any
Subsidiary, provided that, in the case of information received from any Borrower
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent, the Fronting L/C Issuer, the Several L/C Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning the Borrowers, (b) it has developed compliance procedures
regarding the use of material non-public information, and (c) it will handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
     10.09. Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to any Borrower, any such notice being waived by the Borrowers to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Borrowers against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-off

68



--------------------------------------------------------------------------------



 



and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
     10.10. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or the L/C
Obligations or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     10.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto and
such counterparts shall have been deemed to have been delivered (in accordance
with instructions communicated by the Administrative Agent to the other parties
hereto) for purposes of binding the parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.12. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent, the Fronting L/C Issuer, the
Several L/C Agent, any Limited Fronting Lender or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.13. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent, the Fronting L/C Issuer, the Several L/C Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Fronting L/C Issuer, the Several L/C Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan, L/C Obligation or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     10.14. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the

69



--------------------------------------------------------------------------------



 



illegal, invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     10.15. Mitigation of Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 3.04, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall, upon the request of such Borrower, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.04 or 3.01, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) If a Lender is a Defaulting Lender, or under any circumstances
otherwise set forth herein providing that the Borrowers shall have the right to
replace a Lender as a party to this Agreement, the Borrowers may, upon notice to
such Lender and the Administrative Agent, replace such Lender by causing such
Lender to assign its Commitment (with the assignment fee to be paid by the
Borrowers in such instance) pursuant to Section 10.07(b) to one or more other
Lenders or Eligible Assignees procured by the Borrowers; provided, however, that
if the Borrowers elect to exercise such right with respect to any Lender
pursuant to Section 3.06(b), it shall be obligated to replace all Lenders that
have made requests for compensation on a similar basis and in a similar amount
pursuant to Section 3.01 or 3.04. Upon the making of any such assignment, the
Borrowers shall pay in full any amounts payable pursuant to Section 3.05.
     10.16. Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. TO THE EXTENT
LEGALLY PERMISSIBLE, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. TO THE EXTENT LEGALLY
PERMISSIBLE, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
     10.17. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION

70



--------------------------------------------------------------------------------



 



OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s-length commercial transactions between
the Borrowers, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, (B) each of the Borrowers has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrowers is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Borrower or any other Person and (B) none of the
Administrative Agent, any Lender nor any Arranger has any obligation to any
Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, any Lender nor any Arranger
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
     10.19. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers and any other
Applicants, which information includes the name and address of the Borrowers and
any other Applicants and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers and any other
Applicants in accordance with the Act.
     10.20. Waiver of Notice of Termination of Existing Credit Agreements. By
its execution hereof, the Administrative Agent and each of the Lenders that is a
party to either of the Existing Credit Agreements hereby waives the five
Business Days’ notice required under each of the Existing Credit Agreements in
connection with the termination of the commitments under each of the Existing
Credit Agreements on the Closing Date.

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            METLIFE, INC.
      By:   /s/ Steven J. Goulart         Name:   Steven J. Goulart       
Title:   Senior Vice President and Treasurer    

            METLIFE FUNDING, INC.
      By:   /s/ Steven J. Goulart         Name:   Steven J. Goulart       
Title:   Chairman, President and Treasurer     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            BANK OF AMERICA, N.A., as Administrative Agent,
Fronting L/C Issuer, Several L/C Agent and a Lender
      By:   /s/ Chris Choi         Name:   Chris Choi        Title:   Vice
President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Michael E. Murray         Name:   Michael E. Murray       
Title:   Executive Director JPMorgan Chase Bank, N.A.     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Jennifer Guinan         Name:   Jennifer Guinan        Title:  
Assistant Vice President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            CREDIT SUISSE AG, NEW YORK BRANCH, as a Lender
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
 

                  By:   /s/ Karl Studer         Name:   Karl Studer       
Title:   Director     

                                   

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ Robert Chesley         Name:   Robert Chesley        Title:  
Director     

                  By:   /s/ Kathleen Bowers         Name:   Kathleen Bowers     
  Title:   Director     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            GOLDMAN SACHS BANK USA, as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Paul Silvester         Name:   Paul Silvester        Title:  
Managing Director       Address:   452 Fifth Avenue
New York, NY 10018       Telephone:   (212) 525-2873     Fax:   (212) 525-2479  
    Email:   paul.silvester@us.hsbc.com     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            BARCLAYS BANK PLC, as a Lender
      By:   /s/ Alicia Borys         Name:   Alicia Borys        Title:  
Assistant Vice President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            CITIBANK, N.A., as a Lender
      By:   /s/ Peter Bickford         Name:   Peter Bickford        Title:  
Vice President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            UBS AG, STAMFORD BRANCH, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director     

                  By:   /s/ Mary E. Evans         Name:   Mary E. Evans       
Title:   Associate Director     

                                   

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as a Lender
      By:   /s/ Oscar D. Cortez         Name:   Oscar D. Cortez        Title:  
Authorized Signatory     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            BNP PARIBAS, as a Lender
      By:   /s/ Phil Truesdale         Name:   Phil Truesdale        Title:  
Managing Director     

                  By:   /s/ Laurent Vanderzyppe         Name:   Laurent
Vanderzyppe        Title:   Managing Director     

                                   

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            MIZUHO CORPORATE BANK, LTD., as a Lender
      By:   /s/ David Lim         Name:   David Lim        Title:   Authorized
Signatory     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THE ROYAL BANK OF SCOTLAND PLC, as a Lender
      By:   /s/ Joseph W. Lux         Name:   Joseph W. Lux        Title:  
Managing Director     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            BANCO SANTANDER, S.A. NEW YORK BRANCH, as a Lender
      By:   /s/ Jesus Lopez         Name:   Jesus Lopez        Title:   Senior
Vice President     

                  By:   /s/ Harry Moreno         Name:   Harry Moreno       
Title:   Senior Vice President     

                                   

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            ING BANK N.V., LONDON BRANCH, as a Lender
      By:   /s/ N J Marchant         Name:   N J Marchant        Title:  
Director     

                  By:   /s/ M E R Sharman         Name:   M E R Sharman       
Title:   Managing Director     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Gustavus A. Bahr         Name:   Gustavus A. Bahr       
Title:   Senior Vice President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ David Mahmood         Name:   David Mahmood        Title:  
Managing Director     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            SOCIETE GENERALE, as a Lender
      By:   /s/ William Aishton         Name:   William Aishton        Title:  
Director     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THE BANK OF NEW YORK MELLON, as a Lender
      By:   /s/ Paulette Truman         Paulette Truman        Vice President   
 

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Evan Glass         Name:   Evan Glass        Title:   Vice
President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            UNICREDIT BANK AG, as a Lender
      By:   /s/ Jorge Wilmer         Name:   Jorge Wilmer        Title:  
Managing Director     

                  By:   /s/ M. A. Imperiale         Name:   M. A. Imperiale     
  Title:   Director     

                                   

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Tim Stephens         Name:   Tim Stephens        Title:  
Director     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            LLOYDS TSB BANK PLC, as a Lender
      By:   /s/ Rich Herder         Name:   Rich Herder        Title:   Managing
Director     

                  By:   /s/ Candi Obrentz         Name:   Candi Obrentz       
Title:   Vice President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Michael Kingsley         Name:   Michael Kingsley       
Title:   Senior Vice President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            STATE STREET BANK AND TRUST COMPANY, as a Lender
      By:   /s/ Deirdre M. Holland         Deirdre M. Holland        Vice
President     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a
Lender
      By:   /s/ John W. Wade         Name:   John W. Wade        Title:   Deputy
General Manager Head of Operations and Infrastructure     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Lender
      By:   /s/ Charles Kornberger         Name:   Charles Kornberger       
Title:   Managing Director     

                  By:   /s/ Frank Tatulli         Name:   Frank Tatulli       
Title:   Managing Director     

                                   

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            Standard Chartered Bank, as a Lender
      By:   /s/ James Conti         Name:   James Conti        Title:   Director
A2226     

                  By:   /s/ Robert K. Reddington         Name:   Robert K.
Reddington        Title:   Credit Documentation Manager
Credit Documentation Unit,
WB Legal-Americas     

Signature Page to
Three-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            RBC BANK (USA), as a Lender
      By:   /s/ Richard Marshall         Name:   Richard Marshall       
Title:   Market Executive — National Division     

Signature Page to
Three-Year Credit Agreement

 